                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 1 of 72




                                    1

                                    2

                                    3

                                    4

                                    5

                                    6                    IN THE UNITED STATES DISTRICT COURT

                                    7                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                    8

                                    9    JOHN ARMSTRONG, et al.,                  Case No. 94-cv-02307 CW
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10               Plaintiffs,                   ORDER GRANTING IN PART MOTION
                                                                                  TO MODIFY REMEDIAL ORDERS AND
                                   11          v.                                 INJUNCTIONS
                                   12    GAVIN C. NEWSOM, et al.,                 (Re: Dkt. No. 2922)
                                   13                Defendants.
                                   14

                                   15        In this class action for violations of disabled prisoners’

                                   16   rights under the Americans with Disabilities Act (ADA) and § 504

                                   17   of the Rehabilitation Act (RA), which is in the remedial phase,

                                   18   Plaintiffs contend that staff at R.J. Donovan Correctional

                                   19   Facility (RJD) continue to deprive class members of their rights

                                   20   under the ADA in violation of this Court’s prior remedial orders

                                   21   and injunctions.    Docket No. 2922.     Plaintiffs seek an order

                                   22   modifying the Court’s prior remedial orders and injunctions to

                                   23   require the implementation of new remedial measures at RJD to

                                   24   prevent further violations of class members’ rights.          Defendants

                                   25   oppose the motion.    Having carefully considered the parties’

                                   26   submissions, and the argument presented at the hearing held on

                                   27   August 11, 2020, the Court GRANTS IN PART Plaintiffs’ motion to

                                   28   modify the Court’s remedial orders and injunctions.
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 2 of 72




                                    1                              FINDINGS OF FACT12

                                    2   I.   Procedural history

                                    3         In 1994, Plaintiffs, “a class of all present and future

                                    4   California state prison inmates and parolees with certain

                                    5   disabilities, sued defendants, California state officials with

                                    6   responsibility for the operation of the Department of Corrections

                                    7   and Rehabilitation (the CDCR) and the Board of Parole Hearings

                                    8   (BPH), challenging the State’s treatment of disabled prisoners

                                    9   and parolees.”    Armstrong v. Schwarzenegger, 622 F.3d 1058, 1063
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   (9th Cir. 2010) (internal quotation marks omitted).         The claims

                                   11   against the CDCR were litigated separately from the claims

                                   12   against the BPH; only the former claims are relevant to the

                                   13   present motion.

                                   14         On July 9, 1996, on the eve of trial, Plaintiffs and CDCR

                                   15   Defendants reached an agreement on a Stipulation and Order for

                                   16   Procedures to Determine Liability and Remedy.        Docket No. 148.

                                   17   The Stipulation and Order provides:

                                   18              It is the intent of this Stipulation to
                                                   require defendants to operate programs,
                                   19              activities, services and facilities of the
                                                   California Department of Corrections in
                                   20              accordance with the Americans with
                                                   Disabilities Act and § 504 of the
                                   21

                                   22
                                              1Defendants objected to the Court’s consideration of new
                                   23   matters that were raised and attached to Plaintiffs’ reply on the
                                        ground that Defendants did not have an opportunity to respond to
                                   24   them. Objections 1-3, Docket No. 3033. The Court permitted
                                        Defendants to file a supplemental brief to respond. Defendants
                                   25   filed a supplemental brief, but it contains no response to most
                                        of the matters to which Defendants originally objected. See
                                   26   Defs.’ Supp. Resp., Docket No. 3045. Defendants have thus waived
                                        these objections.
                                   27        2 Defendants object to certain portions of the declarations

                                   28   of Gay Grunfeld and Michael Freedman, upon which the Court has
                                        not relied. The Court overrules these objections as moot.
                                                                         2
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 3 of 72



                                                   Rehabilitation Act of 1973, if the Court
                                    1              determines that the ADA and § 504 apply to
                                                   the California Department of Corrections.
                                    2

                                    3   Stipulation and Order ¶ 12, Docket No. 148.

                                    4        On September 20, 1996, this Court held that the ADA and RA

                                    5   apply to state prisoners, Docket No. 157, and that Defendants’

                                    6   policies and procedures with regard to disabled prisoners were

                                    7   inadequate and violative of the ADA and the RA, Docket No. 159.

                                    8   See also Armstrong v. Wilson, 942 F. Supp. 1252, 1258 (N.D. Cal.

                                    9   1996), aff’d, 124 F.3d 1019 (9th Cir. 1997).
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10        On the same date, the Court entered a Remedial Order and

                                   11   Injunction, which required CDCR Defendants to develop plans,

                                   12   policies, and procedures, including disability-grievance

                                   13   procedures, to ensure that their facilities and programs were

                                   14   compliant with the ADA and RA.      Remedial Order and Injunction at

                                   15   1-4, Docket No. 158.    The Court retained jurisdiction to enforce

                                   16   the terms of the Remedial Order and Injunction, as well as to

                                   17   issue “any order permitted by law, including contempt, necessary

                                   18   to ensure that defendants comply with the guidelines, policies,

                                   19   procedures, plans and evaluations” required by the Remedial Order

                                   20   and Injunction.    Id. at 5.

                                   21        In accordance with the Remedial Order and Injunction,

                                   22   Defendants produced a remedial plan in 1998, Docket No. 337,

                                   23   which they amended in January 2001, Docket No. 681.         The Amended

                                   24   Remedial Plan of January 2001 (ARP), Section I, incorporates the

                                   25   ADA’s anti-discrimination and access provisions, 42 U.S.C.

                                   26   § 12132, by providing as follows:

                                   27              No qualified inmate or parolee with a
                                                   disability as defined in Title 42 of the
                                   28              United States Code, Section 12102 shall,
                                                                             3
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 4 of 72



                                                     because of that disability, be excluded from
                                    1                participation in or denied the benefits of
                                                     services, programs, or activities of the
                                    2                Department or be subjected to
                                                     discrimination.
                                    3

                                    4   ARP at 1, Docket No. 681.     Section II.F. of the ARP requires CDCR

                                    5   to “provide reasonable accommodations or modifications for known

                                    6   physical or mental disabilities of qualified inmates/parolees.”

                                    7   Id. at 7.    The remainder of the ARP describes various types of

                                    8   accommodations that CDCR must provide, such as “staff

                                    9   assistance,” sign language interpreters, alternative methods for
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   restraining inmates who cannot be restrained with traditional

                                   11   restraint equipment in the ordinary prescribed manner, and

                                   12   accessible vehicles for transporting inmates.        Id. at 22-34.    The

                                   13   ARP requires each institution to take steps to ensure that staff

                                   14   are aware at all times of which inmates have disabilities that

                                   15   require accommodations.     Id.   For example, the ARP requires each

                                   16   institution to issue an identifying vest to each inmate who has

                                   17   vision or hearing disabilities, which the inmate must wear over

                                   18   his clothing when outside of his cell or bed area.         Id.

                                   19   Defendants used the ARP as a model to craft remedial plans that

                                   20   were specifically tailored to each CDCR institution.          See

                                   21   Individual Remedial Plans, Docket Nos. 782, 783, 784.          The Court

                                   22   approved the remedial plans for each institution, including RJD,

                                   23   on February 6, 2002.    Docket No. 781; RJD Remedial Plan, Docket

                                   24   No. 784-2.

                                   25        In November 2006, Plaintiffs filed a motion for a further

                                   26   remedial order, in which they argued that Defendants were in

                                   27   violation of the ARP and the Court’s orders.        Docket No. 950.   As

                                   28   a result of this motion, the Court issued another injunction in
                                                                             4
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 5 of 72




                                    1   2007 (2007 injunction), which required Defendants, in relevant

                                    2   part, to comply with the ARP, including Section I, and to develop

                                    3   accountability procedures to track their noncompliance with the

                                    4   ARP and the Court’s orders.      2007 Injunction at 7, 9, Docket No.

                                    5   1045.    Since then, the Court has modified the 2007 injunction

                                    6   several times to clarify Defendants’ obligations regarding

                                    7   reporting and accountability.      See Armstrong v. Brown, 768 F.3d

                                    8   975, 979 (9th Cir. 2014); see also Order Modifying Permanent

                                    9   Injunction of August 2, 2012, Docket No. 2180; Order Modifying
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   2007 Injunction of December 29, 2014, Docket No. 2479.

                                   11           In February and June 2020, respectively, Plaintiffs filed

                                   12   two motions (enforcement motions) in which they argue that

                                   13   Defendants’ employees have engaged and continue to engage in

                                   14   conduct that violates class members’ rights under the ARP and ADA

                                   15   contrary to this Court’s prior orders and injunctions.             Docket

                                   16   Nos. 2922, 2948.    The conduct alleged involves misconduct

                                   17   directed at class members, who are more vulnerable to abuse and

                                   18   less able to defend themselves in light of their disabilities, as

                                   19   well as acts that have served to discourage class members from

                                   20   requesting reasonable accommodations for their disabilities,

                                   21   either through the formal grievance process or otherwise.

                                   22           The first enforcement motion is the one now before the

                                   23   Court, which seeks relief for alleged violations of class

                                   24   members’ rights under the ARP and ADA at RJD (RJD enforcement

                                   25   motion), and the second enforcement motion seeks relief for

                                   26   alleged violations of class members’ rights at other prisons

                                   27   throughout California (state-wide enforcement motion).             The

                                   28
                                                                             5
                                          Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 6 of 72




                                    1   state-wide enforcement motion has not been fully briefed and

                                    2   remains pending.

                                    3   II.   The continued lack of accountability for staff at RJD
                                               enables violations of the ARP and the Court’s remedial
                                    4          orders and injunctions
                                    5          RJD has the second largest population of incarcerated people

                                    6   with disabilities in CDCR, with nearly 1,000 Armstrong class

                                    7   members, including 297 people who use wheelchairs, 217 people who

                                    8   are deaf or hard of hearing, and thirteen people who are blind.

                                    9   Grunfeld Decl., Ex. II at 184-89, Docket No. 2922-1.3
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10          Beginning in September 2016, Plaintiffs’ counsel notified

                                   11   Defendants of allegations of noncompliance with the ARP and the

                                   12   Court’s orders and injunctions based on claims that RJD staff

                                   13   were denying class members reasonable accommodations and were

                                   14   using excessive force against class members.         See, e.g., Freedman

                                   15   Decl., Ex. 67, 69, 71, 73, Docket No. 2921-2.4

                                   16          In August 2018, auditors from the Office of Audits and Court

                                   17   Compliance (OACC) and Plaintiffs’ counsel conducted a joint

                                   18

                                   19
                                               3
                                               Defendants object to this exhibit on the ground that it was
                                   20   not properly authenticated. The Court overrules this objection.
                                        Gay Grunfeld declares that this exhibit is a true and correct
                                   21   copy of excerpts of data from Defendants’ COMPSTAT system, which
                                        Defendants produced to Plaintiffs’ counsel on January 13, 2020.
                                   22   Grunfeld Decl. ¶ 71, Docket No. 2922-1. That is sufficient to
                                        find that the exhibit is what Ms. Grunfeld claims it is.
                                   23   Moreover, Defendants do not argue that the exhibit is not
                                        authentic.
                                   24          4
                                               Defendants object to Exhibits 67, 69, and 71 to the
                                        Freedman Declaration on the ground that the declarant lacks
                                   25   personal knowledge. These exhibits are copies of the monitoring
                                        reports written by Plaintiffs’ counsel, and the declarant is
                                   26   counsel for Plaintiffs. These documents are being offered to
                                        show that Plaintiffs’ counsel alerted Defendants to allegations
                                   27   of noncompliance with the ARP and the Court’s orders. The
                                        objections are, therefore, overruled.
                                   28
                                                                              6
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 7 of 72




                                    1   compliance review of the Disability Placement Program at RJD,

                                    2   during which the joint team interviewed twelve class members.

                                    3   Grunfeld Decl. ¶ 16 & Ex. G at 1-2, Docket No. 2922-1.             After the

                                    4   joint review, the OACC wrote a letter to CDCR’s Division of Adult

                                    5   Institutions (DAI) dated September 20, 2018, in which the OACC

                                    6   reported that seven of the interviewees made allegations of

                                    7   “staff members forcefully removing some inmates from wheelchairs;

                                    8   staff members assaulting inmates that were already secured with

                                    9   restraint equipment; and inmates being accused of assaulting
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   officers when, in fact, it was the staff member who had assaulted

                                   11   the inmate.”      Grunfeld Decl., Ex. G at 1, Docket No. 2922-1.5        The

                                   12   OACC recommended, based “on the nature and consistency of the

                                   13   allegations,” that CDCR and RJD management “promptly take all

                                   14   reasonable actions to ensure that these incidents do not occur in

                                   15   the future, and that the historical allegations are thoroughly

                                   16   investigated.”      Id. (emphasis added).    The OACC requested that

                                   17   CDCR provide it with a “Corrective Action Plan (CAP) to address

                                   18   these allegations,” identifying steps RJD and CDCR plan to take

                                   19   to “mitigate these issues and address confirmed violations, along

                                   20   with projected completion dates for each task,” by October 5,

                                   21   2018.       Id.; Miller Decl. ¶¶ 4, 5, 10.   As of January 2020, CDCR

                                   22   had not produced the Corrective Action Plan that OACC requested

                                   23

                                   24           5
                                               Defendants object to Exhibit G on the ground that it was
                                   25   not properly authenticated. The Court overrules this objection.
                                        Gay Grunfeld declares that this exhibit is a true and correct
                                   26   copy of the September 20, 2018, memorandum to Connie Gipson,
                                        Director of DAI, from Matt Espenshade, Deputy Director of OACC,
                                   27   regarding the joint interviews. Grunfeld Decl. ¶ 17, Docket No.
                                        2922-1. That is sufficient to find that the exhibit is what Ms.
                                   28   Grunfeld claims it is. Moreover, Defendants do not argue that
                                        the exhibit is not authentic.
                                                                         7
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 8 of 72




                                    1   in September 2018.    CDCR’s Rule 30(b)(6) Designee (Seibel) Dep.

                                    2   Tr. at 30, Docket No. 2922-1.

                                    3        In December 2018, CDCR sent a strike team to investigate

                                    4   allegations of staff misconduct on Facility C at RJD.          The team

                                    5   was comprised of fourteen investigative staff and seven

                                    6   ombudsmen.   Bishop Report at 1-3, Docket No. 2921-6.         The strike

                                    7   team sought to interview 150 inmates on Facility C, but only 102

                                    8   inmates agreed to be interviewed.        Id.   The interviewees

                                    9   reported, in relevant part, that RJD staff specifically targeted
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   for abuse inmates with disabilities and other vulnerable inmates;

                                   11   that RJD staff hired inmates to assault other inmates; that RJD

                                   12   staff engaged in gang-like behavior; and that RJD staff

                                   13   retaliated against inmates who reported the abuse with further

                                   14   abuse or by making false allegations against them so that the

                                   15   inmates would be subjected to disciplinary action.         Id. at 4-9.

                                   16   Forty-eight inmates out of the 102 who chose to participate in

                                   17   the interviews supported their claims of misconduct by RJD staff

                                   18   with detailed and “actionable” allegations.        Id. at 14-17.

                                   19        At the time that these interviews were conducted, there were

                                   20   some fixed cameras at RJD outside of the five housing units, six

                                   21   cameras in the gym, and ninety cameras in Facility E, which is a

                                   22   newer facility that was built with cameras.        CDCR’s Rule 30(b)(6)

                                   23   Designee (Seibel) Dep. Tr. at 108-12, Docket No. 2921-8.           The

                                   24   cameras in places other than in Facility E are “old,” their

                                   25   “clarity is very poor,” they have blind spots, and some were

                                   26   inoperable at the time of the December 2018 interviews.            Id.

                                   27   Despite the presence of some cameras at RJD, CDCR does not have a

                                   28
                                                                             8
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 9 of 72




                                    1   written policy that requires that video footage be reviewed when

                                    2   an allegation of staff misconduct is investigated.         Id. at 129.

                                    3        The Chief Ombudsman for CDCR, and who was part of the strike

                                    4   team, wrote the following in an email to DAI’s director and

                                    5   others at CDCR immediately after conducting the interviews in

                                    6   December 2018:

                                    7              [W]hat we heard was overwhelming accusations
                                                   of abuse by the Officers with Sgt’s and Lt’s
                                    8              looking in the other direction. I have never
                                                   heard accusations like these in all my years.
                                    9              I would strongly suggest placing a strike
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                                   team on this yard immediately. Many of the
                                   10              inmates have expressed fear of what will
                                                   happen to them tomorrow when the team is not
                                   11              there. This is a very serious situation and
                                                   needs immediate attention. If there is any
                                   12              means of installing cameras immediately I
                                                   would strongly suggest it, at least in the
                                   13              blind spots and the back door by the gym. A
                                                   review of the appeal process, RVR’s and staff
                                   14              complaints off that yard also needs to take
                                                   place ASAP.
                                   15

                                   16   Grunfeld Decl., Ex. H, Docket No. 2922-1 (emphasis added).6

                                   17        Associate Warden Bishop, who led the strike team, wrote a

                                   18   report based on his assessment of the interviews and recommended

                                   19   that the “actionable” allegations of forty-eight inmates be

                                   20   investigated “promptly.”     Bishop Report at 14-17, Docket No.

                                   21   2921-6.   Yet, it is undisputed that the investigations of some of

                                   22   these “actionable” allegations made in December 2018 were not

                                   23

                                   24
                                             6 Defendants object to this exhibit on the ground that it was
                                   25
                                        not properly authenticated. The Court overrules this objection.
                                   26   Gay Grunfeld declares that this exhibit is a true and correct
                                        copy of an email sent by Sara Malone, who is the Chief Ombudsman
                                   27   for CDCR, to Kimberly Seibel and Connie Gipson of CDCR. Grunfeld
                                        Decl. ¶ 22, Docket No. 2922-1. That is sufficient to find that
                                   28   the exhibit is what Ms. Grunfeld claims it is. Moreover,
                                        Defendants do not argue that the exhibit is not authentic.
                                                                         9
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 10 of 72




                                    1   complete as of January 2020.     See Defs.’ Rule 30(b)(6) Designee

                                    2   (Kimberly Seibel) Dep. Tr. at 133, 156, Docket No. 2921-8; id. at

                                    3   221-22, Docket No. 2922-1.

                                    4        Associate Warden Bishop also recommended, among other

                                    5   things, that live-feed cameras be installed in all areas of

                                    6   limited or obstructed visibility; that CDCR conduct a

                                    7   comprehensive review and investigation of staff gang activity on

                                    8   Facility C by trained gang investigation staff; and that CDCR

                                    9   increase managerial presence on Facility C during all hours.
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   Bishop Report at 12-13, Docket No. 2921-6.

                                   11        Notwithstanding these recommendations, and Defendants’

                                   12   acknowledgement that the Bishop Report “formally recognized

                                   13   serious problems with aspects of R.J. Donovan’s operations,”

                                   14   Defs.’ Resp. at 19, as of the date of this order, CDCR has not

                                   15   installed additional live-feed cameras at RJD7; has not devoted

                                   16   any additional resources to investigate or address gang-like

                                   17   behavior among RJD staff; and has not increased managerial

                                   18   presence on Facility C or elsewhere at RJD.8       CDCR’s Rule 30(b)(6)

                                   19   Designee (Kimberly Seibel) Dep. Tr. at 168-69, Docket No. 2921-8.

                                   20

                                   21
                                             7 CDCR had requested funds for the installation of additional
                                   22   cameras at RJD during the 2020-2021 fiscal year as part of its
                                        Audio Video Surveillance Solution system. Macomber Decl. ¶ 8.
                                   23   Because of the Covid-19 pandemic, the Governor of California
                                        withdrew CDCR’s request from the state’s budget proposal without
                                   24   prejudice in May 2020. Req. for Judicial Notice, Ex. K.
                                        Defendants represent that they remain committed to installing
                                   25   additional cameras at RJD in the future.
                                             8 Two field training sergeants provided additional managerial
                                   26
                                        presence at RJD for about a year, but neither of these field
                                   27   sergeants is currently at RJD. CDCR’s Rule 30(b)(6) Designee
                                        (Kimberly Seibel) Dep. Tr. at 168-69, Docket No. 2921-8.
                                   28   Accordingly, there is no additional managerial presence at RJD at
                                        this time.
                                                                        10
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 11 of 72




                                    1        Two correctional sergeant investigators from outside RJD

                                    2   conducted follow-up interviews with some of the Bishop Report

                                    3   interviewees in January and February 2019, and wrote memoranda in

                                    4   which they concluded that the majority of the allegations of

                                    5   staff misconduct and use of excessive force were being made by

                                    6   “wheelchair designated inmates” or inmates suffering from severe

                                    7   mental illness.   Freedman Decl., Ex. 3 (DOJ0000057), Docket No.

                                    8   2921-6; id., Ex. 4 (DOJ00000425).        Although the allegations have

                                    9   “not yet been proven,” the investigators emphasized that the
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   allegations were “brought up in numerous interviews by different

                                   11   inmates, and even by an inmate who claims to have assaulted

                                   12   inmates on behalf of custody staff.”       Id.   Accordingly, the

                                   13   investigators recommended, among other things, that CDCR install

                                   14   cameras inside housing units and rotundas.       Id.

                                   15        Plaintiffs represent, and Defendants do not dispute, that

                                   16   Defendants failed to disclose to Plaintiffs’ counsel the Bishop

                                   17   Report from December 2018, and the memoranda of the two

                                   18   investigators from early 2019, until January 2020, when

                                   19   Defendants produced them in response to formal discovery requests

                                   20   by Plaintiffs.    Grunfeld Decl. ¶ 31, Docket No. 2922-1.

                                   21        Starting in January 2019, Plaintiffs’ counsel began to send

                                   22   copies of its advocacy letters to the Office of the Inspector

                                   23   General (OIG) regarding class members’ allegations of violations

                                   24   of the ARP and their ADA rights.      Grunfeld Decl., Ex. J, Docket

                                   25   No. 2922-1.9   The OIG reviewed CDCR’s responses to sixteen of

                                   26

                                   27        9 Defendants object to this exhibit on the ground that it was
                                        not properly authenticated. The Court overrules this objection.
                                   28
                                                                            11
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 12 of 72




                                    1   Plaintiffs’ advocacy letters from 2019 and concluded in January

                                    2   2020 that each described “serious” misconduct that, “if true,

                                    3   would result in disciplinary action for the subject employees.”

                                    4   Id. at 1.   The OIG found a “pervasive lack of timely follow

                                    5   through,” including that CDCR “ignored” many allegations, failed

                                    6   to investigate twenty-eight allegations not previously known to

                                    7   CDCR, and failed to refer pertinent information to the Office of

                                    8   Internal Affairs when appropriate.      Id.

                                    9        Plaintiffs’ expert, Jeffrey Schwartz, has assisted prisons
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   and jails over the last twenty years in applying national

                                   11   correctional standards to their operations.        Schwartz Decl. ¶ 2,

                                   12   Docket No. 2947-9.    Schwartz was retained by Plaintiffs to opine

                                   13   on CDCR’s inquiry, investigation, and disciplinary process as it

                                   14   relates to allegations of staff misconduct and the discipline of

                                   15   staff for misconduct.    Id. ¶ 9.    As part of his assignment,

                                   16   Schwartz analyzed the files of forty-three investigations of

                                   17   allegations of staff misconduct at RJD.       Id. ¶ 11.    Schwartz

                                   18   opines that the situation at RJD is “horrifying” for inmates with

                                   19   disabilities and other vulnerable inmates, and that there is

                                   20   “substantial evidence that these vulnerable inmates are targeted

                                   21   and preyed upon by a significant number of staff at RJD.”          Id. ¶¶

                                   22   23-27.   According to Schwartz, “Inmates are afraid to file

                                   23   grievances/complaints and afraid to provide testimony during

                                   24   investigations.   Pressure to withdraw complaints and other forms

                                   25

                                   26   Gay Grunfeld declares that this exhibit is a true and correct
                                        copy of a letter sent on January 17, 2020, by Inspector General
                                   27   Roy Wesley to CDCR Secretary Ralph Diaz. Grunfeld Decl. ¶ 34,
                                        Docket No. 2922-1. That is sufficient to find that the exhibit
                                   28   is what Ms. Grunfeld claims it is. Moreover, Defendants do not
                                        argue that the exhibit is not authentic.
                                                                        12
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 13 of 72




                                    1   of intimidation are common.”     Id. ¶ 60.    Schwartz attributes this

                                    2   situation to RJD’s “dysfunctional staff culture,” which “will not

                                    3   be changed quickly or easily.”      Id. ¶ 93.   According to Schwartz,

                                    4   this dysfunctional culture stems in part from the ineffectiveness

                                    5   of CDCR’s system for investigating misconduct and disciplining

                                    6   staff; the investigations of staff misconduct at RJD are

                                    7   incomplete, unprofessional, and biased against incarcerated

                                    8   complainants and witnesses.     Id. ¶¶ 93, 40-47, 84, 181, 187, 273,

                                    9   276, 327.    Schwartz opines that inmate testimony is often
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   discounted or ignored and that plagiarism and other collusion in

                                   11   staff reports is disregarded.     Id. ¶¶ 40-49.     Schwartz notes that

                                   12   staff is disciplined primarily when there is video evidence or

                                   13   staff reports of misconduct.     Id. ¶¶ 53, 126, 127, 172, 208, 210,

                                   14   219.

                                   15          Defendants have not proffered any evidence to dispute

                                   16   Schwartz’s conclusions that, despite the existence of policies

                                   17   and procedures for investigations of and discipline in connection

                                   18   with staff misconduct, the policies and procedures are

                                   19   ineffective because they are not properly followed when it comes

                                   20   to staff misconduct at RJD.     To the contrary, Defendants’ own

                                   21   expert, Ken McGinnis, agrees that “there have been breakdowns and

                                   22   failures in the decisions of those involved in the [investigation

                                   23   and disciplinary] processes that have resulted in inappropriate

                                   24   outcomes.”   McGinnis Decl., Ex. B. at 8-9, Docket No. 3006-2.

                                   25          Schwartz’s opinions are supported by the fact that the

                                   26   current investigation and discipline system has resulted in only

                                   27   nine terminations of RJD staff since 2017 for misconduct in which

                                   28   the victim was an inmate; only two of these dismissals are final.
                                                                            13
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 14 of 72




                                    1   See Miller Decl. ¶¶ 34-36, Docket No. 3006-1.        One of these

                                    2   terminated staff members was reinstated, and another resigned

                                    3   before the termination became final.       Id.   Each of these

                                    4   terminations involved misconduct against a disabled inmate.         See

                                    5   Grunfeld Decl. ¶ 39, Docket No. 3023-5.       Each of the terminations

                                    6   was based, at least in part, on either a video or a staff report

                                    7   of the misconduct.    Id. ¶ 40.   Plaintiffs represent, and

                                    8   Defendants do not dispute, that no terminations of RJD staff have

                                    9   occurred where no video or staff report of misconduct was
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   available.   Further, there have been no reports of staff

                                   11   misconduct made by correctional staff who witnessed another

                                   12   correctional officer engaged in misconduct.        Defs.’ Rule 30(b)(6)

                                   13   Designee (Kimberly Seibel) Dep. Tr. at 257, Docket No. 2922-1.

                                   14        Out of the forty-eight “actionable” allegations of

                                   15   misconduct identified in the Bishop Report, only two resulted in

                                   16   any discipline.     See Grunfeld Decl., Ex. OO, Docket No. 3023-5.

                                   17        Plaintiffs’ other expert, Eldon Vail, is a former

                                   18   correctional administrator with thirty-five years of experience

                                   19   working in and administering adult correctional institutions.

                                   20   Vail Decl. ¶ 3, Docket No. 2020-5.       He has served as the Warden

                                   21   of three adult correctional institutions, and he served as the

                                   22   Secretary of the Department of Corrections of Washington for four

                                   23   years.   Id. ¶ 4.    As part of his assignment, Vail reviewed the

                                   24   declarations of inmate-declarants, relevant CDCR policies, and

                                   25   various other case materials and filings.        Id. ¶ 10.   Vail

                                   26   concludes that there is a pattern of violence against class

                                   27   members at RJD and that staff at RJD routinely use force against

                                   28   class members after failing to recognize and reasonably
                                                                            14
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 15 of 72




                                    1   accommodate inmates’ disabilities.       Id. ¶¶ 13, 4, 27, 30.     In his

                                    2   opinion, the level of force used by RJD staff against class

                                    3   members often is excessive and the frequency with which such

                                    4   force is used is “startling.”     Id.    According to Vail, the

                                    5   “unnecessary and excessive use of force, including closed fist

                                    6   punches and kicks, that result in serious injury to the class

                                    7   members is far beyond the norm found in other institutions or

                                    8   jurisdictions of which I am aware.”      Id. ¶ 13.    Vail also

                                    9   identified a pattern of retaliation against class members who
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   report abuse, and widespread fear among class members of

                                   11   reporting allegations of staff misconduct as a result.         Id. ¶¶

                                   12   16, 59-62, 88.

                                   13        Vail reviewed some of the confidential closure memoranda

                                   14   regarding the follow-up investigations of the allegations

                                   15   described in the Bishop Report.      Vail Decl. ¶¶ 41-51, Docket No.

                                   16   3023-9.   He opines that these investigations were inadequate.

                                   17   Id. (concluding that “the follow-up investigations, or lack

                                   18   thereof, [were] shocking” and that investigators “demonstrate[d]

                                   19   flawed investigative techniques and bias against incarcerated

                                   20   people”).   For example, Vail notes that investigators deemed

                                   21   allegations that certain RJD officers allowed inmates into

                                   22   certain cells to steal other inmates’ property to be “unfounded”

                                   23   even though the inmate who made the allegations told

                                   24   investigators that he himself was allowed by those RJD officers

                                   25   to go into cells to steal property, and that he did so often.

                                   26   Id. ¶¶ 42-44.    As another example, an inmate told investigators

                                   27   that he had been hired by an RJD officer to assault other

                                   28
                                                                            15
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 16 of 72




                                    1   inmates; that allegation also was deemed to be unsubstantiated.

                                    2   Id. ¶¶ 49-50.

                                    3        Defendants admit that, as of 2018, RJD had “serious

                                    4   problems” derived from staff misconduct.       See, e.g., Defs.’ Resp.

                                    5   at 1, Docket No. 3006 (“Defendants recognize that the R.J.

                                    6   Donovan Correctional Facility has challenges necessitating

                                    7   support.”); id. at 18 (acknowledging that in 2018 “incidents of

                                    8   staff misconduct were occurring on [RJD]’s Facility C at an

                                    9   unacceptable rate”); McGinnis Decl., Ex. B at 41, Docket No.
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   3006-2 (“[C]DCR, by its own reports and documents, acknowledged a

                                   11   problem of staff misconduct at RJD and an environment that needed

                                   12   to change.”).   Defendants also admit that there is still “staff

                                   13   misconduct that does occur” at RJD.      See Defs.’ Rule 30(b)(6)

                                   14   Designee (Kimberly Seibel) Dep. Tr. at 267, Docket No. 2922-1.

                                   15        In July 2020, the Court ordered the transfer of two class

                                   16   members out of RJD to other prisons based on evidence that these

                                   17   class members had suffered retaliation and were at imminent risk

                                   18   of suffering harm for submitting declarations in support of the

                                   19   enforcement motions.    Orders, Docket Nos. 2978, 2979, 3025.        One

                                   20   of these class members alleged that he received another threat on

                                   21   the eve of his transfer out of RJD in the form of a note that was

                                   22   signed with the initials of a correctional officer gang.           See

                                   23   Godbold Decl., Ex. A-D, Docket No. 3017; Grunfeld Decl., Ex. Q-S,

                                   24   Docket No. 3023-5.    Defendants have not submitted any evidence to

                                   25   dispute this new allegation, which suggests that RJD staff

                                   26   continue to engage in gang-like conduct.       Defendants agreed to

                                   27   transfer a third inmate who witnessed the retaliation against the

                                   28   two class members who were transferred after that third inmate
                                                                            16
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 17 of 72




                                    1   alleged that he faced retaliation for having assisted with the

                                    2   transfer of the other two class members.       See Grunfeld Decl. ¶ 21

                                    3   & Ex. H, T, U, Docket No. 3023-5.

                                    4   III.Staff at RJD violated the ARP and the Court’s prior orders
                                             and injunctions
                                    5
                                             A.   Staff at RJD denied class members reasonable
                                    6              accommodations for their disabilities
                                    7        As will be discussed in the Conclusions of Law below, a

                                    8   violation of the ADA’s anti-discrimination and access provisions,

                                    9   42 U.S.C. § 12132, which are incorporated into Section I of the
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   ARP, occurs where a disabled individual is denied a reasonable

                                   11   accommodation so that he can enjoy benefits of a public entity’s

                                   12   services, programs, or activities, or is otherwise discriminated

                                   13   against by the public entity, by reason of his disability.         ARP

                                   14   at 1, Docket No. 681.    A failure to provide a reasonable

                                   15   accommodation can occur where a correctional officer could have

                                   16   used less force or no force during the performance of his

                                   17   penological duties with respect to a disabled person.

                                   18        Plaintiffs have submitted eighty-seven declarations from

                                   19   sixty-six current or former inmates at RJD.10       These declarations

                                   20   describe dozens of incidents in which staff at RJD denied class

                                   21   members reasonable accommodations for their disabilities.11        Some

                                   22

                                   23        10See Freedman Decl., Ex. 6-58, 88, Docket No. 2922-2 to
                                        Docket No. 2922-5; Freedman Decl., Ex. 3-5, 9-24, Docket No.
                                   24   2947-5; Freedman Decl. Ex. 3, 5, 9, Docket No. 2970-1; Freedman
                                        Decl. Ex. 1-4, 11, Docket No. 2999-1; Grunfeld Decl., Ex. H, M-P,
                                   25   Docket No. 3023-5; Godbold Decl., Ex. B, Docket 3023-7.
                                             11Defendants object to certain portions of these
                                   26   declarations on the grounds that: (1) they contain evidence the
                                        probative value of which is substantially outweighed by the
                                   27   danger of unfair prejudice under Federal Rule of Evidence 403;
                                        (2) they contain hearsay; (3) the declarants lack personal
                                   28
                                                                            17
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 18 of 72




                                    1   of the incidents involve the use of force against class members

                                    2   even though they appear to have posed no imminent threat to staff

                                    3   or other inmates.   The incidents are from 2017, 2018, and 2019,

                                    4   and some are as recent as April 2020.       The incidents took place

                                    5   at various locations at RJD and are not limited to Facility C.

                                    6   For none of these incidents have Defendants submitted evidence to

                                    7   show that the denial of reasonable accommodations, or the use of

                                    8   unnecessary force, which itself can be a denial of a reasonable

                                    9   accommodation, was necessary for the performance of legitimate
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   penological duties.    The following are illustrative examples.

                                   11        An RJD officer denied a class member a reasonable

                                   12   accommodation for his hearing disabilities when he tried to

                                   13   communicate with the class member.      Freedman Decl., Ex. 7, ¶¶ 1-

                                   14   26, Docket No. 2921-6 (December 2019, Facility A).         The class

                                   15   member tried to indicate to the officer that he had a hearing

                                   16   disability by pointing to his disability vest and his ears, and

                                   17   he tried to request that they should communicate in writing by

                                   18   making a writing motion with his hands.       Id.   Instead of using an

                                   19   ADA-appropriate technique for communicating with the class

                                   20   member, the RJD officer yelled at the class member and then

                                   21

                                   22
                                        knowledge; or (4) the declarants improperly offer testimony that
                                   23   requires medical or mental-health expertise. See Defs.’ Resp. at
                                        42-45; Objections at 4-5, Docket No. 3033. The Court overrules
                                   24   these objections. The Court declines to exclude any portions of
                                        the inmate declarations on the basis of Federal Rule of Evidence
                                   25   403, because there is no danger of unfair prejudice as the Court,
                                        not a jury, is making factual determinations. The Court finds
                                   26   that the rest of Defendants’ objections lack merit. The
                                        statements in the inmate declarations at issue are not subject to
                                   27   exclusion because they (1) are not hearsay, as they are not made
                                        for the truth of the matter asserted or fall within one of the
                                   28   hearsay exceptions under Federal Rule of Evidence 803; (2) are
                                        based on the declarants’ personal knowledge and perceptions.
                                                                        18
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 19 of 72




                                    1   punched the class member in the face.       Id.   As a result of this

                                    2   incident, the class member is afraid to ask staff for writing

                                    3   supplies so that he can communicate, for fear of being assaulted

                                    4   again.    Id. ¶¶ 27-28.

                                    5           A class member with mobility disabilities who uses a cane

                                    6   and walker asked an RJD officer not to handcuff him behind his

                                    7   back because his disability requires a handcuffing accommodation.

                                    8   Freedman Decl., Ex. 10 ¶¶ 1-11, Docket No. 2921-6 (July 2019,

                                    9   Facility A).      Instead of accommodating him, the officer body-
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   slammed the class member to the ground, causing him to hit his

                                   11   head on the concrete floor and lose consciousness for several

                                   12   seconds.    Id.   After he regained consciousness, the officer put

                                   13   his knee on the class member’s throat and then kneed him in the

                                   14   face.    Id. ¶¶ 12-13.    The class member had to be taken to the

                                   15   hospital, where he was diagnosed with acute contusions to the

                                   16   back of his neck and head; he was transported back to RJD in a

                                   17   van that was not accessible.     Id. ¶ 15; Freedman Decl., Ex. 10a.

                                   18           Other class members with mobility disabilities who requested

                                   19   a handcuffing accommodation also were thrown to the ground by RJD

                                   20   officers instead of accommodated.        Freedman Decl., Ex. 6 ¶¶ 1-8,

                                   21   Docket No. 2921-6; Freedman Decl., Ex. 8 ¶¶ 1-9, 17-18, Docket

                                   22   No. 2921-6 (January 2020, C14 Unit); Freedman Decl., Ex. 45 ¶¶ 1-

                                   23   10, 17-18, Docket No. 2921-7 (September 2019, Facility A);

                                   24   Freedman Decl., Ex. 26 ¶¶ 1-14, Docket No. 2921-6 (July 2019,

                                   25   Facility A).

                                   26           A class member with incontinence issues asked an RJD officer

                                   27   to allow an ADA shower after an incontinence incident, and the

                                   28   officer refused.     Freedman Decl., Ex. 35 ¶¶ 1-11, Docket No.
                                                                            19
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 20 of 72




                                    1   2921-7 (February 2019, Facility A).      Other class members also

                                    2   report being denied requests for showers or cleaning supplies

                                    3   after incontinence incidents.     Freedman Decl., Ex. 6 ¶ 20, Docket

                                    4   No. 2921-6; Freedman Decl., Ex. 14 ¶ 12, Docket No. 2921-6.

                                    5        RJD officers have forced some class members to stand for

                                    6   long periods of time or to walk significant distances without

                                    7   their walkers or other assistive devices despite the class

                                    8   members’ requests for accommodations; in some cases, this has

                                    9   caused the class members’ disabilities to worsen.         See, e.g.,
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   Freedman Decl., Ex. 11 ¶¶ 1-12, 19, Docket No. 2921-6 (September

                                   11   2018, Facility A).

                                   12        RJD officers also have denied class members’ requests for

                                   13   wheelchair pushers.    Freedman Decl., Ex. 6 ¶ 20, Docket No. 2921-

                                   14   6; Freedman Decl., Ex. 35 ¶¶ 1-11, Docket No. 2921-7 (February

                                   15   2019, Facility A).

                                   16        A class member was rendered unable to move his wheelchair in

                                   17   his own cell and was forced to sleep on the floor because an RJD

                                   18   officer conducted a search in the cell and left his property in

                                   19   disarray, rendering the cell inaccessible.       Freedman Decl., Ex.

                                   20   53 ¶¶ 1-16, Docket No. 2921-6 (December 2016).        The class member

                                   21   requested assistance to restore his cell to an accessible

                                   22   condition, but RJD staff ignored his requests.        Id.   When the

                                   23   class member filed a grievance, the same RJD officer trashed his

                                   24   cell again.   Id. (2007).

                                   25        Many class members who use wheelchairs or walkers describe

                                   26   RJD officers intentionally closing cell doors on them and other

                                   27   class members with mobility disabilities despite requests for

                                   28   additional time to enter and exit cells in light of their
                                                                            20
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 21 of 72




                                    1   impairments.   See, e.g., Freedman Decl., Ex. 10 ¶ 21, Docket No.

                                    2   2921-6 (July 2019, Facility A); Freedman Decl., Ex. 11 ¶¶ 20-21,

                                    3   Docket No. 2921-6 (June 2019, Facility A); Freedman Decl., Ex. 17

                                    4   ¶¶ 1-12, Docket No. 2921-6 (December 2019, Facility D); Freedman

                                    5   Decl., Ex. 25 ¶¶ 1-23, Docket No. 2921-6 (April 2019, Facility

                                    6   C); Freedman Decl., Ex. 40 ¶ 7, Docket No. 2921-7; Freedman

                                    7   Decl., Ex. 55 ¶¶ 1-10, Docket No. 2921-6 (December 2019).

                                    8        Declarants also describe RJD officers throwing class members

                                    9   out of their wheelchairs and then slamming them into the ground
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   or beating them.   See, e.g., Freedman Decl., Ex. 27 ¶ 16, Docket

                                   11   No. 2921-6 (2018); Freedman Decl., Ex. 38 ¶¶ 16-18, Docket No.

                                   12   2921-6 (July 2018).

                                   13        A class member asked an RJD officer for help in lifting a

                                   14   heavy package of mail and the officer refused.        Freedman Decl.,

                                   15   Ex. 21 ¶¶ 1-10, Docket No. 2921-6 (August 2018, Facility C).

                                   16   When the class member stated that he intended to file a complaint

                                   17   based on the officer’s refusal, the officer pepper sprayed the

                                   18   class member in the face, hit him in the face with the pepper

                                   19   spray canister, and then kicked him.       Id.

                                   20        A class member with a vision disability asked RJD staff to

                                   21   stop shining his flashlight in his eyes because it exacerbates

                                   22   his disability and is painful.      Freedman Decl., Ex. 23 ¶¶ 1-12,

                                   23   Docket No. 2921-6 (November 2018, Facility A).        When the officer

                                   24   failed to stop and the class member asked to speak with a

                                   25   sergeant, another officer punched the class member in the jaw,

                                   26   causing him to fall on the floor and lose consciousness.           Id.

                                   27   The officer later threatened the class member to charge him with

                                   28
                                                                            21
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 22 of 72




                                    1   a false rules violation report (RVR) if he filed a grievance

                                    2   about the incident.    Id.

                                    3        A class member was launched from his wheelchair and onto the

                                    4   ground when a wheelchair pusher pushed his wheelchair into an

                                    5   obvious large hole in the pavement.      Freedman Decl., Ex. 42 ¶¶ 1-

                                    6   17, Docket No. 2921-6 (August 2019).       The class member hit his

                                    7   head and knee on the pavement because he was in handcuffs and

                                    8   could not break his fall.     Id.   After the class member filed a

                                    9   complaint against the wheelchair pusher, the wheelchair pusher,
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   who was present during the class member’s interview in connection

                                   11   with the complaint, threatened the class member.        Id. ¶¶ 13-14.

                                   12   The class member now avoids asking staff for ADA showers or

                                   13   toilet paper for fear of retaliation.       Id. ¶ 18.

                                   14        Thirty-three of the inmate declarations describe incidents

                                   15   that have occurred since February 2020, when Plaintiffs filed the

                                   16   present enforcement motion.     These are a few examples.

                                   17        In March 2020, an RJD officer denied a class member with

                                   18   mobility and developmental disabilities a reasonable

                                   19   accommodation in the form of an alternative handcuffing method.

                                   20   Freedman Decl., Ex. 23 ¶¶ 9-10, Docket No. 2947-5 (Facility A).

                                   21   When the class member became upset after the officer threatened

                                   22   him with pepper spray, another officer activated an alarm and

                                   23   summoned a group of officers who, upon their arrival, tackled the

                                   24   class member without saying or doing anything to try to

                                   25   deescalate the situation without the use of force.         Id.     The

                                   26   class member hit his head on the ground and blacked out.           Id.

                                   27   When the inmate woke up, his eyes were burning from what he

                                   28   suspected was pepper spray.     Id. ¶ 10.    The officers then put a
                                                                            22
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 23 of 72




                                    1   cover over the class member’s head, handcuffed his hands behind

                                    2   his back, shackled his legs, and carried him into a sally port,

                                    3   where they then dropped him forcefully, causing him to hit his

                                    4   head against the wall.    Id. ¶¶ 1-3.    Another inmate who witnessed

                                    5   this incident submitted a declaration corroborating the class

                                    6   member’s version of the events, adding that the class member

                                    7   never tried to harm any of the officers and ducked to protect

                                    8   himself once the group of officers arrived to tackle him.

                                    9   Freedman Decl., Ex. 14 ¶¶ 1-6, Docket No. 2947-5.         The witness
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   also saw the officers use pepper spray on the class member.        Id.

                                   11        In April 2020, class members with mobility disabilities had

                                   12   a cell door closed on them.     Freedman Decl., Ex. 13 ¶¶ 13-15,

                                   13   Docket No. 2947-5 (Facility D); Freedman Decl., Ex. 24 ¶¶ 1-5,

                                   14   Docket No. 2947-5 (Facility A).

                                   15        The declarants believe, based on their experiences and

                                   16   observations at RJD, that RJD staff target inmates with

                                   17   disabilities for mistreatment because they are more vulnerable

                                   18   and are less likely to fight back.       See, e.g., Freedman Decl.,

                                   19   Ex. 13 ¶ 16, Docket No. 2947-5; Freedman Decl., Ex. 10 ¶¶ 1-11,

                                   20   Docket No. 2921-6; Freedman Decl., Ex. 11 ¶ 39, Docket No. 2921-

                                   21   6; Freedman Decl., Ex. 23 ¶ 28, Docket No. 2921-6; Freedman

                                   22   Decl., Ex. 26 ¶ 18, Docket No. 2921-6; Freedman Decl., Ex. 25

                                   23   ¶¶ 1-23, Docket No. 2921-6; Freedman Decl., Ex. 55 ¶ 11, Docket

                                   24   No. 2921-6; Freedman Decl., Ex. 38 ¶ 19, Docket No. 2921-6.

                                   25   These beliefs are consistent with the allegations described in

                                   26   the Bishop Report and the memoranda of the two correctional

                                   27   investigative sergeants, and with the opinions of Plaintiffs’

                                   28   experts.
                                                                            23
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 24 of 72




                                    1        The Court finds the descriptions of the incidents in the

                                    2   declarations submitted by Plaintiffs to be credible.         The

                                    3   declarants paint a very consistent picture of the conduct by RJD

                                    4   staff that disabled inmates experience.       The incidents described

                                    5   in the declarations also are highly consistent with those that

                                    6   the Bishop Report described as “actionable” and the OACC and two

                                    7   correctional investigative sergeants described as worthy of

                                    8   further investigation and immediate action.        Further

                                    9   corroboration is found in the medical records for some of the
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   class members who suffered injuries requiring medical attention

                                   11   as a result of the incidents.     See, e.g., Freedman Decl., Ex.

                                   12   10a, Docket No. 2921-6; Freedman Decl., Ex. 23 ¶ 14 & Ex. 23a,

                                   13   Docket No. 2921-6; Freedman Decl., Ex. 25a, Docket No. 2921-6;

                                   14   Freedman Decl., Ex. 42a, Docket No. 2921-6.        The descriptions

                                   15   also are consistent with those in declarations by other inmates.

                                   16   See, e.g., Freedman Decl., Ex. 32 ¶¶ 15-16, Docket No. 2921-6

                                   17   (witnessed incident described in Exhibit 8 to the Freedman

                                   18   Declaration); Freedman Decl., Ex. 14 ¶¶ 1-6, Docket No. 2947-5

                                   19   (witnessed incident described in Exhibit 23 to the Freedman

                                   20   Declaration).   The declarations also are consistent with videos

                                   21   that Plaintiffs submitted, which show wheelchair-bound inmates

                                   22   being thrown out of their wheelchairs by RJD staff even though

                                   23   they appeared to pose no threat to staff or other inmates.         See

                                   24   Grunfeld Decl., Ex. HH, II, JJ, Docket No. 3023-5.

                                   25        The Court finds, based on the foregoing, that RJD staff have

                                   26   denied reasonable accommodations to class members on many

                                   27   occasions, and that such denials were by reason of the class

                                   28   members’ disabilities.
                                                                            24
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 25 of 72




                                    1        Defendants have not offered any declarations or other

                                    2   evidence to dispute the sworn statements of the declarants with

                                    3   respect to the incidents in question.       Notably, many of the

                                    4   declarations identify the officers who engaged in the conduct at

                                    5   issue by name, but none of the identified officers has submitted

                                    6   a declaration disputing the inmate’s version of the events.        The

                                    7   declarants’ version of the incidents is, therefore,

                                    8   uncontroverted.

                                    9        Defendants attack the declarations on the grounds that (1)
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   eleven of the declarants are not class members; (2) one of the

                                   11   declarants was not a class member at the time the incident

                                   12   alleged in his declaration occurred; (3) eighteen of the

                                   13   declarants are no longer at RJD; (4) “many” of the declarants do

                                   14   not allege that the staff misconduct occurred because of their

                                   15   disability; (5) those who do allege that the staff misconduct was

                                   16   connected to their disability “provide little or no factual

                                   17   support” for the allegation; and (6) Defendants have sent letters

                                   18   to Plaintiffs’ counsel in which Defendants state that certain

                                   19   inmate allegations of staff misconduct lack merit or have been

                                   20   referred to the Office of Internal Affairs for investigation.

                                   21   Defs.’ Resp. at 15.

                                   22        Defendants’ arguments are unpersuasive.        First, the Court

                                   23   finds that the declarations submitted are relevant and probative

                                   24   as to whether class members’ rights under the ARP and the ADA

                                   25   were violated, regardless of whether the declarant is currently a

                                   26   class member.   Many of the declarants who are not class members

                                   27   describe incidents they observed in which RJD staff denied class

                                   28   members reasonable accommodations or otherwise discriminated
                                                                            25
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 26 of 72




                                    1   against class members.    Second, the Court finds that Defendants

                                    2   have provided no support for their assertions, either in their

                                    3   response to the present motion or in letters they have sent to

                                    4   Plaintiffs’ counsel, that certain of the allegations in the

                                    5   declarations lack merit.     Defendants do not identify which of the

                                    6   allegations have been investigated, how they were investigated,

                                    7   when, and by whom, and how such investigations demonstrated that

                                    8   the allegations lack merit.     Further, Defendants’ assertions that

                                    9   certain of the allegations lack merit contradict Defendants’
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   representation in their briefs that they take each of the

                                   11   declarations “seriously” and for that reason have referred all of

                                   12   them to the Office of Internal Affairs for further investigation.

                                   13        Third, Defendants challenge certain of the declarations on

                                   14   the ground that the declarants do not explicitly establish a

                                   15   causal link between the violations of the ARP and ADA that they

                                   16   describe and their disabilities.      The Court is not persuaded.

                                   17   This causal link need not be expressly alleged by each of the

                                   18   declarants.   Some of the misconduct could only be committed

                                   19   because the victim was disabled, such as throwing him out of a

                                   20   wheelchair or closing a cell door on a person who walks slowly

                                   21   with a walker.   In addition, the causal link can be inferred from

                                   22   the totality of the allegations in the declarations; the

                                   23   allegations described and credited in the Bishop Report, the OACC

                                   24   letter, and the memoranda of the two correctional investigative

                                   25   sergeants; and from the undisputed evidence discussed in more

                                   26   detail above, which shows that it is a part of the staff culture

                                   27   at RJD to target inmates with disabilities for mistreatment,

                                   28   abuse, retaliation, and other improper behavior.        The record
                                                                            26
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 27 of 72




                                    1   supports a finding that the incidents described in the

                                    2   declarations are manifestations of that culture.

                                    3        B.    RJD staff interfered with class members’ rights under
                                                    the ADA
                                    4

                                    5        As will be discussed in the Conclusions of Law below, a

                                    6   violation of the ADA’s anti-interference provisions, 42 U.S.C. §

                                    7   12203(b), occurs where (1) a person threatens, intimidates, or

                                    8   coerces a person with a disability; (2) the threat, intimidation,

                                    9   or coercion has a nexus to the exercise or enjoyment of an ADA
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   right; and (3) the disabled person suffers distinct and palpable

                                   11   injury as a result, by virtue of giving up his ADA rights or some

                                   12   other injury which resulted from his refusal to give up his

                                   13   rights, or from the threat or intimidation or coercion itself.

                                   14        Plaintiffs have submitted declarations by class members

                                   15   stating that RJD staff have threatened, intimidated, or coerced

                                   16   them when they have requested reasonable accommodations or have

                                   17   filed or stated they would file ADA-related grievances, and that

                                   18   this has caused them to refrain from requesting accommodations or

                                   19   filing ADA grievances, or to experience severe emotional

                                   20   distress.   The declarations, which are uncontested, establish

                                   21   that RJD staff have violated 42 U.S.C. § 12203(b).         Below, the

                                   22   Court describes a few examples.      Some of these incidents were

                                   23   also discussed in the previous section of this order because they

                                   24   involve denials of reasonable accommodations, as well as

                                   25   violations of § 12203(b).

                                   26        An elderly class member who uses a walker and has

                                   27   incontinence issues withdrew an ADA complaint about an officer

                                   28   who repeatedly closed his cell door on him, after another officer
                                                                            27
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 28 of 72




                                    1   asked him about the complaint in an aggressive and threatening

                                    2   manner.    Freedman Decl., Ex. 36, ¶¶ 1-10, 15 (September 2019, D20

                                    3   unit).    Weeks later, when a different RJD officer closed the

                                    4   class member’s cell door on him, hurting his rib, the class

                                    5   member did not file a grievance against the officer because of

                                    6   what happened with his prior complaint.       Id. ¶¶ 11-12 (December

                                    7   2019, D20 unit).    As a result of these incidents, the class

                                    8   member has not asked for certain accommodations, such as for an

                                    9   extra shower or extra linens after an incontinence incident.       Id.
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   ¶ 15.    The class member prefers to sit in soiled clothes rather

                                   11   than risk retaliation by RJD staff.      Id. ¶ 16.

                                   12           An RJD officer, instead of accommodating a class member’s

                                   13   deafness when trying to communicate with him, yelled at the class

                                   14   member and then punched him in the face.       Freedman Decl., Ex. 7,

                                   15   ¶¶ 1-26, Docket No. 2921-6 (December 2019).        As a result of this

                                   16   incident, the class member does not ask staff for writing

                                   17   supplies as accommodations for his deafness for fear of being

                                   18   assaulted again.    Id. ¶¶ 27-28.

                                   19           A class member who requested a handcuffing accommodation and

                                   20   was slammed to the ground and then kicked by RJD officers instead

                                   21   of being accommodated is now afraid of requesting disability

                                   22   accommodations as a result the incident.       Freedman Decl., Ex. 8

                                   23   ¶¶ 1-9, 17-18, Docket No. 2921-6 (January 2020, C14 Unit).

                                   24           An RJD officer closed the cell door on a class member who

                                   25   uses a walker, trapping him between the door and the wall, and

                                   26   causing him to cry out in pain.      Freedman Decl., Ex. 13 ¶¶ 13-15,

                                   27   Docket No. 2947-5.    The class member did not file a grievance

                                   28   against the officer for fear of retaliation.        Id. ¶ 15.
                                                                            28
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 29 of 72




                                    1        A class member with mobility disabilities who requested a

                                    2   handcuffing accommodation and was thrown to the ground by RJD

                                    3   staff instead of accommodated did not file a grievance against

                                    4   the officer for fear of retaliation.       Freedman Decl., Ex. 6 ¶¶ 1-

                                    5   8, 14, Docket No. 2921-6.

                                    6        A class member with a vision disability asked RJD staff to

                                    7   stop shining his flashlight in his eyes because it exacerbates

                                    8   his disability and is painful.      Freedman Decl., Ex. 23 ¶¶ 1-12,

                                    9   Docket No. 2921-6 (November 2018, Facility A).        When the class
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   member asked to speak with a sergeant, another officer punched

                                   11   the class member in the jaw, causing him to fall on the floor and

                                   12   lose consciousness.    Id.   The officer later threatened to charge

                                   13   the class member with a false rules violation report if he filed

                                   14   a grievance about the incident.      Id.   The situation made the

                                   15   class member feel powerless and suicidal.       Id. ¶ 15.

                                   16        A class member who had cell doors closed on him, and who was

                                   17   made to walk a long distance without his walker, does not ask for

                                   18   accommodations such as extra toilet paper to manage his

                                   19   incontinence for fear of getting hurt by RJD staff.         Freedman

                                   20   Decl., Ex. 11 ¶¶ 20-21, 37, Docket No. 2921-6 (June 2019,

                                   21   Facility A).

                                   22        A class member who has PTSD no longer asks for

                                   23   accommodations for his incontinence disability because an RJD

                                   24   officer has repeatedly tried to trigger his PTSD by making loud

                                   25   noises after the class member filed grievances against the RJD

                                   26   officer based on the officer’s failure to provide him with

                                   27   incontinence supplies.    Freedman Decl., Ex. 14 ¶¶ 1-12, 19,

                                   28   Docket No. 2921-6.
                                                                            29
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 30 of 72




                                    1        An older class member who uses a wheelchair and suffers from

                                    2   incontinence filed an ADA grievance after an officer refused to

                                    3   call a wheelchair pusher, denied him access to a shower to clean

                                    4   himself after an incontinence incident, and made derogatory

                                    5   comments about his use of a wheelchair.       Freedman Decl., Ex. 35,

                                    6   ¶¶ 4, 8-11 (February 2019).     The class member dropped the

                                    7   complaint and has stopped filing disability-related requests and

                                    8   complaints because, based on the RJD officer’s behavior, he feels

                                    9   that the officer could make his life “far worse if [he] continued
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   to speak out” about the denials of accommodations.         Freedman

                                   11   Decl., Ex. 35, ¶¶ 4, 8-12, Docket No. 2921-7.

                                   12        As discussed above, Defendants have not submitted any

                                   13   evidence, such as declarations by the officers who allegedly

                                   14   engaged in intimidation, threats, or coercion, to dispute the

                                   15   occurrence of these incidents and similar incidents described in

                                   16   the declarations that Plaintiffs submitted.

                                   17        The Court finds the inmate declarants to be credible for the

                                   18   same reasons discussed in the prior section, and because of the

                                   19   absence of any evidence that contradicts the version of the

                                   20   events described in these declarations.

                                   21        Defendants argue that they have not violated § 12203(b)

                                   22   because the alleged conduct by RJD staff has not stopped class

                                   23   members from filing ADA requests or grievances.        In support, they

                                   24   submitted data for the years 2017 to 2019 showing that class

                                   25   members, including some of the ones who filed declarations, filed

                                   26   ADA requests and grievances.     See Olgin Decl., Docket No. 3006-3;

                                   27   Olgin Decl., Docket No. 3050.     These data show that class members

                                   28   filed some ADA requests and grievances, but do not negate the
                                                                            30
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 31 of 72




                                    1   possibility that class members refrained from filing ADA requests

                                    2   or grievances that they would have filed but for the threats,

                                    3   intimidation, or coercion by RJD staff.       By definition, these

                                    4   data do not take into account ADA requests and grievances that

                                    5   class members did not make or submit, nor do they take into

                                    6   account requests and grievances that class members withdrew.          As

                                    7   discussed above, some of the declarants state that they filed

                                    8   some ADA requests or grievances but later withdrew them, or that

                                    9   they decided not to make new requests because of the threats,
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   intimidation, or coercion they experienced.        Further, the data

                                   11   that Defendants submitted show that more than half of the class

                                   12   members housed at RJD from 2017 through 2019 did not file a

                                   13   single ADA request or grievance during that time period, which

                                   14   supports the inference that some class members are choosing to

                                   15   forgo their ADA rights as a result of threats, coercion, or

                                   16   intimidation by RJD staff.     See Olgin Decl., Docket No. 3050;

                                   17   Grunfeld Decl. ¶¶ 28-29, Docket No. 3051-4.        Accordingly, the

                                   18   Court finds that Defendants’ data do not impact its finding that

                                   19   Defendants violated class members’ rights under § 12203(b).

                                   20   IV.    Defendants failed to log instances of non-compliance with
                                                the ARP and ADA in the Court-ordered accountability logs
                                   21

                                   22          As noted above, the Court ordered Defendants to track

                                   23   allegations of non-compliance with the ARP and the Court’s

                                   24   remedial orders starting in 2007.        See 2007 Injunction; Order

                                   25   modifying 2007 Injunction.     Defendants’ tracking obligations are

                                   26   set forth in the Court’s order of December 29, 2014, which

                                   27   modifies the 2007 injunction and clarifies Defendants’ reporting

                                   28   obligations with respect to the accountability log.         It provides:
                                                                            31
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 32 of 72



                                                  Defendants, their agents and employees
                                    1             (Defendants) shall track any allegation that
                                                  any employee of the Department of
                                    2             Corrections and Rehabilitation was
                                                  responsible for any member of the Plaintiff
                                    3             class not receiving access to services,
                                                  programs, activities, accommodations or
                                    4             assistive devices required by any of the
                                                  following: the Armstrong Remedial Plan, the
                                    5             Americans with Disabilities Act or this
                                                  Court’s prior orders. Allegations to be
                                    6             tracked include, but are not limited to,
                                                  those received from CDCR staff, prisoners,
                                    7             Plaintiffs’ counsel, administrative appeals
                                                  and third parties. All such allegations
                                    8             shall be tracked, even if the non-compliance
                                                  was unintentional, unavoidable, done without
                                    9             malice, done by an unidentified actor or
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                                  subsequently remedied.
                                   10

                                   11   Order Modifying 2007 Injunction at 1, Docket No. 2479 (emphasis

                                   12   added).

                                   13        Plaintiffs argue that Defendants are in violation of that

                                   14   requirement because they failed to log certain allegations of

                                   15   staff misconduct at RJD, including (1) allegations that RJD staff

                                   16   denied class members reasonable accommodations for their

                                   17   disabilities; (2) allegations that class members suffered

                                   18   retaliation for filing complaints against RJD staff or otherwise

                                   19   participating in investigations regarding RJD staff misconduct;

                                   20   (3) allegations that class members suffered physical12 or verbal

                                   21   abuse13 by RJD staff; and (4) allegations described in the Bishop

                                   22

                                   23

                                   24
                                             12These allegations include     that RJD officers flipped over a
                                   25   class member while he was in his     wheelchair, and that an RJD
                                        officer grabbed a class member’s     hand and cane and caused him to
                                   26   lose balance before slamming the     class member’s head into a
                                        table.
                                   27        13These allegations include that RJD staff make remarks to
                                   28   people with disabilities such as, “go sit your crippled ass
                                        down.”
                                                                        32
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 33 of 72




                                    1   Report that involved class members.      See Freedman Decl. ¶ 280,

                                    2   Docket No. 2921-2.

                                    3          Defendants do not dispute that they have failed to log the

                                    4   allegations that Plaintiffs have identified.        Defendants argue

                                    5   that their failure to log these allegations is justified because

                                    6   such allegations do not involve the denial of access to services,

                                    7   programs, activities, accommodations, or assistive devices, which

                                    8   is what the Court’s Order Modifying the 2007 Injunction requires.

                                    9          The Court finds that its Order Modifying the 2007 Injunction
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   requires Defendants to log allegations only to the extent that

                                   11   they involve the denial of or failure to receive access to

                                   12   services, programs, activities, accommodations, or assistive

                                   13   devices.   Order Modifying 2007 Injunction at 1, Docket No. 2479.

                                   14   This Order does not require Defendants to log allegations of

                                   15   discrimination or retaliation in violation of the ADA (or

                                   16   otherwise) that do not involve the denial of access to services,

                                   17   programs, activities, accommodations, or assistive devices.

                                   18          Nonetheless, most of the allegations that Plaintiffs contend

                                   19   were not logged by Defendants involve failures to provide

                                   20   reasonable accommodations to class members, such as by denying

                                   21   class members alternative handcuffing methods, wheelchairs, and

                                   22   additional time to enter or leave a cell.       See Freedman Decl. ¶

                                   23   280.   Defendants do not dispute that these allegations involve

                                   24   denials of reasonable accommodations required by the ARP and ADA.

                                   25   Defendants’ failure to log these allegations constitutes a

                                   26   violation of the Order Modifying the 2007 Injunction.

                                   27          The parties disagree as to whether allegations involving

                                   28   physical or verbal abuse against a class member should be logged.
                                                                            33
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 34 of 72




                                    1   As discussed in more detail in the Conclusions of Law, a denial

                                    2   of reasonable accommodations in violation of the ADA can take

                                    3   place where a law enforcement officer could have used less force

                                    4   or no force during the performance of his law-enforcement duties

                                    5   with respect to a disabled person.       When that rule is applied in

                                    6   the context of correctional facilities, it follows that a denial

                                    7   of reasonable accommodations in violation of the ADA can take

                                    8   place where a correctional officer could have used less force or

                                    9   no force during the performance of his penological duties with
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   respect to a disabled person.     Accordingly, allegations that fall

                                   11   in this category must be logged by Defendants, including those

                                   12   that were described in the Bishop Report.

                                   13        Plaintiffs have not shown that verbal abuse, without more,

                                   14   can qualify as a failure to provide a reasonable accommodation in

                                   15   violation of the ADA.    Accordingly, the Court denies, without

                                   16   prejudice, Plaintiffs’ request to find that Defendants violated

                                   17   the Court’s prior orders and injunctions when they failed to log

                                   18   allegations of verbal abuse.

                                   19        The parties disagree as to whether allegations of

                                   20   intimidation or retaliation in violation of the ADA must be

                                   21   logged.   As noted, the Order Modifying the 2017 Injunction does

                                   22   not require Defendants to log such allegations if they do not

                                   23   involve the denial of access to services, programs, activities,

                                   24   accommodations, or assistive devices.       Accordingly, Defendants’

                                   25   failure to date to log allegations of this type does not

                                   26   constitute a violation of that order.

                                   27        The parties’ and the Court’s intent at the outset of the

                                   28   remedial phase of this litigation, however, was to require
                                                                            34
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 35 of 72




                                    1   Defendants to operate their facilities and programs in accordance

                                    2   with the ADA and RA.     Stipulation and Order ¶ 12, Docket No. 148.

                                    3   Tracking alleged violations of the ADA’s anti-retaliation and

                                    4   anti-interference provisions, 42 U.S.C. § 12203(a) and (b), would

                                    5   be consistent with that intent, as it would promote Defendants’

                                    6   compliance with all provisions of the ADA.        Accordingly, the

                                    7   Court will modify its prior orders and injunctions to require

                                    8   Defendants to track allegations of violations of the ADA’s anti-

                                    9   retaliation and anti-interference provisions.
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   V.     Additional remedial measures are necessary to end the
                                                ongoing violations of the ARP and ADA
                                   11

                                   12           The Court finds that the root cause of the violations of the

                                   13   ARP and class members’ ADA rights is the systemic and long-term

                                   14   failure by CDCR to effectively investigate and discipline

                                   15   violations of the ARP and class members’ ADA rights by RJD staff.

                                   16   The policies, procedures, and monitoring mechanisms currently in

                                   17   place, despite recent modifications made by Defendants, have

                                   18   proven to be ineffective at curbing the violations.          This is

                                   19   evidenced by the multiple ARP and ADA violations that have

                                   20   occurred since the present enforcement motion was filed in

                                   21   February 2020, which are of the same nature as the ones that

                                   22   Plaintiffs’ counsel first reported to Defendants in September

                                   23   2016.

                                   24           The ineffectiveness of the policies and procedures currently

                                   25   in place appears to be the consequence of two factors.          First is

                                   26   the deeply ingrained staff culture at RJD of looking the other

                                   27   way, so to speak, whenever staff misconduct occurs or is alleged

                                   28   by an inmate, notwithstanding any official requirements to report
                                                                             35
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 36 of 72




                                    1   and investigate the misconduct.      This culture is enforced through

                                    2   retaliatory acts by staff who wish to maintain the culture

                                    3   against inmates and other staff who might report acts of

                                    4   misconduct, and by CDCR’s failure to conduct prompt and effective

                                    5   investigations of allegations of misconduct, particularly where

                                    6   there is no video evidence or corroboration by staff of the

                                    7   misconduct.   Second is the reluctance of inmates and staff at RJD

                                    8   to assist with the documentation and investigation of acts of

                                    9   misconduct by staff for fear of retaliation.        Each of these
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   factors appears to feed the other in a cycle that has proven to

                                   11   be difficult to break.

                                   12        Defendants make several arguments to try to show that

                                   13   requiring them to implement additional remedial measures is

                                   14   unnecessary, but these arguments are unpersuasive.

                                   15        Defendants contend that further remedial measures are

                                   16   premature at this juncture because investigations of class

                                   17   members’ allegations have not yet been completed.         The Court is

                                   18   not convinced that the pendency of the investigations warrants a

                                   19   delay in implementing additional remedial measures.         Defendants

                                   20   have provided no timeline for when the Court could expect the

                                   21   investigations to be completed; based on the record, it seems

                                   22   reasonable to expect that investigations could take many months,

                                   23   if not years.   As discussed above, the OIG, in reviewing CDCR’s

                                   24   response to class members’ allegations of staff misconduct, noted

                                   25   that CDCR’s investigations of such allegations had been

                                   26   inordinately delayed or abandoned.       The Court is reluctant to

                                   27   allow further violations of class members’ rights under the ARP

                                   28   and ADA to occur while the investigations are pending.         Further,
                                                                            36
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 37 of 72




                                    1   the Chief Ombudsman, Associate Warden Bishop, the OACC, and the

                                    2   two correctional investigative sergeants from outside of RJD

                                    3   recommended that CDCR take immediate concrete actions, including

                                    4   installing new surveillance cameras, based on allegations of

                                    5   staff misconduct that had not yet been proven.        Their recommended

                                    6   remedial measures were not contingent on the completion of

                                    7   investigations of the allegations.       The allegations of staff

                                    8   misconduct alone, because of their number and consistency, were

                                    9   sufficient for these state officials to decide that immediate
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   remedial actions were necessary.      Here, the Court has before it

                                   11   actual unrefuted evidence that violations of class members’

                                   12   rights under the ARP and ADA have occurred, which is more than

                                   13   the state officials had when they recommended that CDCR take

                                   14   immediate remedial action.

                                   15        Defendants next contend that conditions at RJD have improved

                                   16   since 2017 as a result of the steps they have taken to date to

                                   17   change the culture and improve staff accountability there, such

                                   18   as providing staff with additional training, replacing certain

                                   19   supervisors, reducing blind spots, taking disciplinary actions

                                   20   against nine RJD officers, assigning additional staff to address

                                   21   complaints about conditions at RJD, and deploying the Allegation

                                   22   Inquiry Management System (AIMS), which is a new system

                                   23   implemented at RJD in January 2020 that is intended to provide

                                   24   second-level review outside of RJD of staff misconduct complaints

                                   25   that involve serious bodily injury.      Miller Decl. ¶¶ 11-16, 21-

                                   26   22, 34-52, 53-57; McGinnis Decl., Ex. B at 18-22, 41.

                                   27        The only evidence that Defendants cite to support the

                                   28   proposition that conditions at RJD have improved as a result of
                                                                            37
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 38 of 72




                                    1   the measures they have implemented is data showing that reported

                                    2   incidents involving the use of force (UOF) have decreased on

                                    3   Facility C by forty-four percent from 2018 to 2019, Miller Decl.

                                    4   ¶ 65, and that staff misconduct complaints on Facility C have

                                    5   decreased by forty percent over the same time period, id.

                                    6        The Court finds that reliable inferences about whether

                                    7   conditions for class members at RJD have improved cannot be drawn

                                    8   from Defendants’ data.    First, Defendants have not shown that a

                                    9   reduction of UOF and staff misconduct incidents on Facility C,
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   which is the focus of their analysis, indicates a similar

                                   11   reduction on other facilities at RJD.       The violations of class

                                   12   members’ ARP and ADA rights have taken place throughout RJD, not

                                   13   just on Facility C.    Plaintiffs represent, and Defendants do not

                                   14   dispute, that UOF incidents increased from 2017 to 2019 on

                                   15   Facility D by fifty percent and on Facility A by almost sixteen

                                   16   percent.     Grunfeld Decl. ¶¶ 64-65, Docket No. 3023-5.      This

                                   17   increase, and the inmate declarations now before the Court, are

                                   18   consistent with the inference that the measures that Defendants

                                   19   have implemented have not been effective at stopping or even

                                   20   reducing acts of misconduct by RJD staff against class members.

                                   21   As discussed above, some of the incidents described in the inmate

                                   22   declarations took place in facilities other than Facility C in

                                   23   April 2020, and in the case of the two inmates who were

                                   24   transferred out of RJD pursuant to the Court’s order, as late as

                                   25   June 2020.

                                   26        Second, Defendants acknowledged at the August 11 hearing

                                   27   that the data upon which they rely capture only UOF or staff

                                   28   misconduct incidents that were reported.       The Court cannot draw
                                                                            38
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 39 of 72




                                    1   any conclusions from this data because the record shows that a

                                    2   significant number of UOF or staff misconduct incidents are not

                                    3   reported and therefore not reflected in Defendants’ data.          For

                                    4   example, the Bishop Report states that sixty-six inmates out of

                                    5   the 102 who were interviewed (or seventy percent) responded that

                                    6   they expected a negative outcome if they reported staff

                                    7   misconduct or the use of excessive force.       Bishop Report at 9.

                                    8   That number may actually be higher, because the “inmates who

                                    9   stated they were neutral or refused to answer [the question]
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   sometimes stated they would not answer the question for fear of

                                   11   reprisal.”   Id.   Additionally, many of the inmate declarations

                                   12   now before the Court also state that class members are reluctant

                                   13   to report staff misconduct or the improper use of force for fear

                                   14   of retaliation or further abuse.

                                   15        Because Defendants’ UOF and staff misconduct data likely are

                                   16   under-representative of the actual UOF or staff misconduct

                                   17   incidents that take place at RJD, the Court cannot find, based on

                                   18   the data, that UOF and staff misconduct incidents have decreased

                                   19   at RJD as a result of the measures that Defendants have

                                   20   implemented thus far.    It is possible that the actual number of

                                   21   UOF or staff misconduct incidents has remained constant, or even

                                   22   increased, since 2017, and that the decline in reported UOF or

                                   23   staff misconduct incidents is merely the result of increasing

                                   24   unwillingness on the part of inmates to report the incidents.

                                   25   See Vail Decl. ¶ 34, Docket No. 3023-9 (“Given the history of

                                   26   retaliation at RJD, I am not convinced that a reduction in staff

                                   27   misconduct complaints at Facility C represents progress.”).

                                   28
                                                                            39
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 40 of 72




                                    1        The Court does take note of the fact that Defendants’ data

                                    2   show that twenty percent to twenty-four percent of the reported

                                    3   UOF incidents between 2017 and 2019 involved a class member.

                                    4   Because class members are in wheelchairs, have severe mobility

                                    5   issues, have hearing or visual impairments, or suffer from other

                                    6   significant impairments, common sense suggests that the

                                    7   proportion of reported UOF incidents involving class members

                                    8   should be much lower, because class members do not pose as much

                                    9   of a threat to staff or other inmates as other inmates who are
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   not disabled.   The relatively high incidence of reported UOF

                                   11   incidents involving class members is not explained by Defendants.

                                   12   The Court finds that this high incidence of UOF incidents

                                   13   involving class members lends additional credibility to the

                                   14   inmate declarations, and the allegations described in the Bishop

                                   15   Report and correctional investigative sergeants’ memoranda, that

                                   16   staff at RJD target class members and other vulnerable inmates

                                   17   for physical and other forms of abuse.

                                   18        Defendants and their expert also posit that no additional

                                   19   remedial measures are necessary because the current policies and

                                   20   procedures “are adequate when properly utilized and applied in

                                   21   the review of staff misconduct including excessive use of force.”

                                   22   McGinnis Decl., Ex. B at 8-9, Docket No. 3006-2 (emphasis added).

                                   23   This argument misses the point.      It fails to acknowledge that the

                                   24   evidence shows that the current policies and procedures are not

                                   25   being properly utilized and applied.       As discussed above, the

                                   26   record shows that CDCR’s investigation of staff misconduct

                                   27   incidents has been deficient and slow notwithstanding the current

                                   28   policies and procedures.     Further, the implementation of the new
                                                                            40
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 41 of 72




                                    1   AIMS system, which Defendants tout as one of the most significant

                                    2   improvements they have enacted to respond to allegations of staff

                                    3   misconduct, is unlikely to be a panacea, at least for class

                                    4   members in this case, because it provides automatic second-level

                                    5   review outside of RJD for allegations of staff misconduct, but

                                    6   only if they involve serious bodily injury.        Not every alleged

                                    7   denial of a reasonable accommodation to a class member involves

                                    8   serious bodily injury, yet every such denial should be the

                                    9   subject of a proper, unbiased investigation.        Under AIMS, alleged
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   denials of a reasonable accommodation that do not involve serious

                                   11   bodily injury will not receive an automatic second-level review

                                   12   outside of RJD, meaning that if RJD staff determine during the

                                   13   first-level review that the allegations are unfounded, then the

                                   14   inquiry at all levels will end there.

                                   15        Even with AIMS in place in addition to all of the other

                                   16   changes that Defendants have implemented in the last few years,

                                   17   class members have shown that RJD staff have continued to violate

                                   18   their rights under the ARP and the ADA well into 2020.

                                   19   Defendants themselves admit that misconduct at RJD is ongoing.

                                   20   See Defs.’ Rule 30(b)(6) Designee (Kimberly Seibel) Dep. Tr. at

                                   21   267, Docket No. 2922-1.    For this reason, the Court cannot find

                                   22   that measures that Defendants have implemented recently have been

                                   23   effective or will be effective at stopping the ongoing violations

                                   24   of class members’ rights under the ARP and ADA in the absence of

                                   25   additional remedial measures.

                                   26        The Court finds that adopting a wait-and-see approach would

                                   27   be contrary to the parties’ and the Court’s intent for the

                                   28   remedial phase of this litigation, which was to bring CDCR into
                                                                            41
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 42 of 72




                                    1   compliance with the ARP and ADA.      Pursuant to the parties’

                                    2   agreement, the Court’s role during the remedial phase is to give

                                    3   force to that intent.    In light of the substantial evidence of

                                    4   noncompliance now before it, and the evidence showing that the

                                    5   current policies and procedures have already proven to be

                                    6   ineffective at bringing Defendants into compliance, the Court

                                    7   finds that requiring Defendants to implement additional remedial

                                    8   measures is both necessary and warranted.

                                    9        Plaintiffs request that the Court require Defendants to
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   develop a plan within thirty days to implement the additional

                                   11   remedial measures described in more detail below.         The plan would

                                   12   be implemented within forty-five days after the parties meet and

                                   13   confer.   See Revised Proposed Order at 17-21, Docket No. 3024-6.14

                                   14        The Court finds that requiring Defendants to design, and

                                   15   ultimately implement, a plan that requires them to adopt a

                                   16   combination of certain of the remedial measures that Plaintiffs

                                   17   propose, with modifications, as discussed below, is necessary to

                                   18   prevent further violations of the ARP and class members’ ADA

                                   19   rights at RJD.   These additional remedial measures are intended

                                   20   and tailored to improve policies and procedures for supervising

                                   21   RJD staff’s interactions with inmates, investigating RJD staff

                                   22   misconduct, and disciplining RJD staff by enhancing the process

                                   23   for gathering and reviewing evidence that can be used to hold

                                   24

                                   25        14Defendants object to Plaintiffs’ revised proposed order on
                                   26   the ground that Plaintiffs filed it after they filed their
                                        initial brief in support of their enforcement motion. The Court
                                   27   overrules Defendants’ objection because the Court provided
                                        Defendants with the opportunity to file a supplemental brief in
                                   28   which they could respond to any new matters raised in or attached
                                        to Plaintiffs’ reply.
                                                                        42
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 43 of 72




                                    1   staff accountable for any violations of the ARP and class

                                    2   members’ ADA rights.     These additional measures, when considered

                                    3   as a whole, constitute an incremental expansion of processes and

                                    4   systems that are already in place pursuant to the Court’s prior

                                    5   orders and injunctions.     See, e.g., Order Modifying 2007

                                    6   Injunction at 1-4 , Docket No. 247 (requiring that Defendants

                                    7   follow certain procedures for tracking non-compliance with the

                                    8   ARP, the ADA, and the Court’s prior orders; for conducting

                                    9   investigations of employee non-compliance; and for conducting
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   disciplinary proceedings against employees who engaged in

                                   11   noncompliance); Remedial Order and Injunction at 5 (providing for

                                   12   information-sharing with Plaintiffs’ counsel for monitoring

                                   13   purposes).

                                   14                1.   Surveillance cameras

                                   15        Plaintiffs request that (1) Defendants install additional

                                   16   surveillance cameras in all areas at RJD to which incarcerated

                                   17   people have access, including, but not limited to, all exercise

                                   18   yards, housing units, sally-ports, dining halls, program areas,

                                   19   and gyms, within ninety days; (2) CDCR adopt policies and

                                   20   procedures regarding the use of camera footage, including

                                   21   requirements that all footage be retained for a minimum of ninety

                                   22   days, that footage of use of force and other triggering events be

                                   23   retained indefinitely, and that footage, when available, be

                                   24   reviewed and considered as part of the investigation of the

                                   25   incident; and (3) CDCR train RJD staff regarding how and when to

                                   26   request that footage be retained and reviewed.

                                   27        Both parties and their experts agree that the installation

                                   28   of additional surveillance cameras at RJD is necessary.            See,
                                                                            43
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 44 of 72




                                    1   e.g., Defs.’ Resp. at 13 (admitting that “[s]urveillance systems

                                    2   are an effective tool to investigate incidents of violence,

                                    3   provide transparency in staff misconduct allegations, and reduce

                                    4   contraband activity”); Schwartz Decl. ¶¶ 87, 94-98; Vail Decl. ¶¶

                                    5   83, 94-101.    The reason for the consensus is obvious.       Video

                                    6   footage provides objective evidence that cannot easily be

                                    7   disregarded.   As Defendants’ expert explains, a more

                                    8   comprehensive surveillance system:

                                    9             [W]ill substantially improve the ability of
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                                  the CDCR and RJD administration to hold staff
                                   10             and inmate [sic] accountable for all
                                                  inappropriate behavior, provide an efficient
                                   11             tool for internal affairs and criminal
                                                  investigators to fully resolve complaints and
                                   12             allegations, will serve as a deterrent for
                                                  inappropriate behavior by both staff and
                                   13             inmates, and provide the facility the ability
                                                  to monitor locations that are now difficult
                                   14             to monitor on an ongoing basis.
                                   15   McGinnis Decl., Ex. B. at 27.

                                   16        Defendants nevertheless oppose Plaintiffs’ request to

                                   17   require them to install additional surveillance cameras at RJD

                                   18   for two reasons: (1) they intend to submit a funding request to

                                   19   install them in the future, so an order requiring them to install

                                   20   them now is unnecessary; and (2) installing a video surveillance

                                   21   system at RJD in ninety days as Plaintiffs request is not

                                   22   feasible because, in Defendants’ view, it would take at least a

                                   23   year to install and deploy the system.       Macomber Decl. ¶¶ 9-13;

                                   24   McGinnis Decl. Ex. B at 27.

                                   25        The Court is not persuaded.      Defendants’ arguments fail to

                                   26   acknowledge that violations of class members’ rights under the

                                   27   ARP and ADA are likely to continue to take place in the absence

                                   28   of the additional surveillance cameras, and that such a scenario
                                                                            44
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 45 of 72




                                    1   is unacceptable.     Because cameras are critical in achieving true

                                    2   accountability and compliance at RJD for the reasons set forth

                                    3   above, the Court finds that the installation of additional

                                    4   surveillance cameras is necessary and that it must be done as

                                    5   soon as possible.     Plaintiffs have submitted evidence, which

                                    6   Defendants have not rebutted, showing that surveillance cameras

                                    7   could be installed and fully deployed at RJD within four months.

                                    8   Vail Decl. ¶¶ 59-61, Docket No. 3023-9.       In light of the pressing

                                    9   need for additional surveillance cameras at RJD, the Court finds
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   that any burdens associated with installing them on a time frame

                                   11   that is shorter than what Defendants initially anticipated are

                                   12   outweighed by the significant benefits of having additional

                                   13   surveillance cameras at RJD.      Defendants already have a contract

                                   14   in place with a vendor for the installation of surveillance

                                   15   cameras at CDCR institutions through June 2023.        Diaz Decl. ¶ 42;

                                   16   Macomber Decl. ¶ 12.     This existing contract should facilitate

                                   17   the installation and deployment process.

                                   18           Defendants have not raised an objection in their briefs to

                                   19   Plaintiffs’ request that their plan include policies and

                                   20   procedures regarding the use of camera footage and training for

                                   21   RJD staff regarding the same, as discussed in more detail above.

                                   22   In the absence of a showing to the contrary, the Court finds that

                                   23   policies, procedures, and training on the use of camera footage

                                   24   are necessary and should be a part of Defendants’ plan.

                                   25                2.   Body cameras

                                   26           Plaintiffs request that CDCR purchase and begin using body-

                                   27   worn cameras for all correctional officers at RJD within sixty

                                   28   days.
                                                                            45
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 46 of 72




                                    1        Defendants oppose the request on the grounds that (1) body

                                    2   cameras are not typically used in correctional facilities and

                                    3   jails, and CDCR lacks enough information to determine whether the

                                    4   use of body cameras would be effective, both in terms of the

                                    5   footage they would capture and their cost; (2) Defendants’ expert

                                    6   opines that body cameras may not be as effective as surveillance

                                    7   cameras because they require the user to turn them on and off at

                                    8   the appropriate times, and because body cameras may not capture

                                    9   certain incidents that would be captured by fixed cameras as a
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   result of the angle and perspective of their lenses, McGinnis

                                   11   Decl., Ex. B at 28-29; (3) procuring hundreds of body cameras in

                                   12   sixty days may not be feasible in light of the logistical issues

                                   13   raised by the present pandemic and the procurement procedures

                                   14   that CDCR must follow, Defs.’ Supp. Resp. at 4-5; and (4)

                                   15   policies for the use of body cameras must be in place before they

                                   16   are used at RJD..

                                   17        The Court finds that body cameras are likely to improve

                                   18   investigations of misconduct by RJD staff and to reduce the

                                   19   incidence of violations of class members’ rights under the ARP

                                   20   and ADA.   They are, therefore, necessary and should be deployed

                                   21   at RJD as soon as possible.     The Court finds the opinions of

                                   22   Plaintiffs’ expert, which Defendants have not rebutted with any

                                   23   evidence, to be persuasive.     Eldon Vail opines, based on research

                                   24   and studies on the topic, that the use of body cameras in

                                   25   correctional facilities has resulted in “increased officer and

                                   26   inmate safety, fewer uses of force,” and improved investigations

                                   27   of internal misconduct by officers, particularly when used in

                                   28   conjunction with surveillance cameras.       Vail Decl. ¶¶ 64-66,
                                                                            46
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 47 of 72




                                    1   Docket No. 3023-9.    He further opines that issues about when

                                    2   cameras should be turned on or off, and privacy concerns, can be

                                    3   addressed through policymaking and training.        Id. ¶¶ 67-68.    Vail

                                    4   also opines that body cameras can be procured and deployed at RJD

                                    5   in two months.   Id. ¶ 70.

                                    6        Defendants have not shown that procuring the body-worn

                                    7   cameras in the time frame that Plaintiffs have proposed would not

                                    8   be feasible.   Defendants note that the pandemic has “disrupt[ed]

                                    9   manufacturing centers and supply chains across the globe,” Supp.
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   Resp. at 4, but they do not point to any evidence showing that

                                   11   these disruptions would prevent them from procuring the body-worn

                                   12   cameras in the time frame that Plaintiffs have proposed.           They

                                   13   also speculate that “[r]equiring Defendants to rush to award a

                                   14   sizeable contract on such short notice would risk thwarting” the

                                   15   state’s policies with respect to government procurement, which

                                   16   Defendants represent are intended to eliminate favoritism, fraud,

                                   17   and corruption in the award of public contracts.        Id. (emphasis

                                   18   added).   Defendants have not proffered any evidence showing that

                                   19   requiring them to procure body-worn cameras in the time frame

                                   20   that Plaintiffs have proposed would require them to violate these

                                   21   policies.

                                   22        In light of the foregoing, the Court finds that body-worn

                                   23   cameras can be procured and deployed in the time frame that

                                   24   Plaintiffs have proposed.

                                   25        The Court agrees with Defendants that having policies and

                                   26   procedures in place before body cameras are deployed at RJD is

                                   27   sensible, and it will incorporate this sequence into its order

                                   28   describing the additional remedial measures required herein.
                                                                            47
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 48 of 72



                                                  3.    Processes for complaints, investigations,
                                    1                    discipline, and oversight
                                    2        Plaintiffs request that Defendants be required to develop a

                                    3   plan to reform the staff complaint, investigation, and discipline

                                    4   process to ensure (1) that CDCR completes unbiased, comprehensive

                                    5   investigations into all allegations of staff misconduct in which

                                    6   the victim was a class member; (2) that CDCR imposes appropriate

                                    7   and consistent discipline against employees who engage in

                                    8   misconduct against class members; and (3) that employees who

                                    9   engage in criminal misconduct against class members are
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   appropriately investigated and, if warranted, referred for

                                   11   prosecution.    Plaintiffs also request that CDCR headquarters be

                                   12   required to exercise oversight over all staff complaints, use of

                                   13   force reviews, and related staff disciplinary proceedings at RJD

                                   14   in which an employee is accused of engaging in misconduct against

                                   15   an incarcerated person, and to conduct quarterly interviews of

                                   16   randomly-selected incarcerated people at RJD using the

                                   17   methodology and interview questionnaire utilized by the December

                                   18   2018 investigators.

                                   19        Defendants oppose these requests, arguing that CDCR already

                                   20   has existing processes, policies, and oversight systems in place

                                   21   to investigate misconduct and discipline employees who commit it,

                                   22   which they contend are effective mechanisms because (1) the

                                   23   Inspector General testified that CDCR does well in assessing UOF

                                   24   incidents handled at the local level, and he agrees with CDCR’s

                                   25   assessment about UOF incidents ninety-five percent of the time;

                                   26   (2) the current policies and procedures were developed in

                                   27   response to unrelated litigation, namely Madrid v. Gomez, Case

                                   28   No. 90-3094 (N.D. Cal.), and they balance the interests of
                                                                            48
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 49 of 72




                                    1   multiple stakeholders, including CDCR staff.        Defs.’ Resp. at 34-

                                    2   35; Diaz Decl. ¶ 11.

                                    3        Defendants’ arguments miss the point.       First, Defendants

                                    4   fail to acknowledge that, based on the evidence discussed above,

                                    5   the current policies and procedures have failed to prevent

                                    6   violations of the ARP and of class members’ rights under the ADA

                                    7   at RJD.   These violations did not all involve the use of force.

                                    8   Defendants rely on the Inspector General’s testimony that the OIG

                                    9   monitors forty percent of CDCR’s assessments as to use-of-force
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   incidents state-wide, and that, of those, it agrees with CDCR’s

                                   11   assessments ninety-five percent of the time.        Roy Wesley Dep. Tr.

                                   12   at 38, Grunfeld Decl., Ex. S, Docket No. 2922-1.        This testimony,

                                   13   however, speaks to CDCR’s assessments on a state-wide basis and

                                   14   says nothing about whether the current policies and procedures

                                   15   are effective in preventing violations of the ARP and class

                                   16   members’ ADA rights at RJD, whether the violations involve the

                                   17   use of force or not.    As discussed above, when it comes to

                                   18   investigations of alleged violations of class members’ ADA rights

                                   19   and other staff abuse at RJD, the OIG has been critical of CDCR’s

                                   20   performance.   Grunfeld Decl., Ex. J, Docket No. 2922-1.

                                   21        Second, that the current policies and procedures were

                                   22   developed in connection with the Madrid litigation, which

                                   23   involved, in relevant part, the review of CDCR’s policies and

                                   24   procedures with respect to the use of force and CDCR’s

                                   25   investigation and enforcement of violations of the same, also

                                   26   says nothing about whether such policies and procedures are

                                   27   adequate to prevent further violations of the ARP and class

                                   28   members’ ADA rights at RJD.
                                                                            49
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 50 of 72




                                    1        Here, the Court has found that it is necessary to stop

                                    2   ongoing violations of the ARP and class members’ ADA rights at

                                    3   RJD, and that the current policies and procedures are incapable

                                    4   of achieving that.    Accordingly, the Court finds that requiring

                                    5   Defendants to craft a plan to modify the current policies,

                                    6   procedures, and oversight of staff complaints to achieve

                                    7   compliance with the ARP and ADA at RJD is necessary and

                                    8   appropriate.    By providing Defendants with discretion to craft

                                    9   this plan, the Court gives them the opportunity to balance the
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   interests of any stakeholders who would be impacted by the

                                   11   modifications.

                                   12             4.    Third-party monitoring
                                   13        Plaintiffs request that the additional remedial measures

                                   14   include the appointment of an expert pursuant to Federal Rule of

                                   15   Evidence 706 to monitor Defendants’ implementation of their plan

                                   16   to reform the staff complaint, investigation, and discipline

                                   17   policies and procedures, and that the expert have access to

                                   18   documents necessary to conduct its monitoring.

                                   19        Defendants have not raised an objection in their briefs to

                                   20   this request.    In the absence of a showing to the contrary, the

                                   21   Court finds that requiring the appointment of an expert for

                                   22   monitoring purposes would make the implementation of the plan

                                   23   required herein more effective, and would assist Defendants in

                                   24   achieving compliance with the ARP and ADA.       Accordingly, the

                                   25   Court finds that the appointment of an expert is necessary and

                                   26   appropriate.

                                   27   //

                                   28
                                                                            50
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 51 of 72



                                                  5.   Information-sharing with Plaintiffs’ counsel and
                                    1                   the Court Expert
                                    2        Plaintiffs request that Defendants share with Plaintiffs’
                                    3   counsel and the court expert all documents related to staff
                                    4   complaints at RJD in which the alleged victim is a class member,
                                    5   as well as monthly written updates regarding the implementation
                                    6   of any additional remedial measures.
                                    7        Defendants have not raised an objection in their briefs to
                                    8   this request.   In the absence of a showing to the contrary, the
                                    9   Court finds that requiring the sharing of documents as described
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   above is necessary for the effective monitoring of Defendants’
                                   11   implementation of the additional remedial measures and is
                                   12   appropriate.
                                   13             6.   Supervisory staffing
                                   14        Plaintiffs request that CDCR significantly increase
                                   15   supervisory staff on all watches on all yards at RJD and create
                                   16   non-uniformed supervisory positions in each housing unit.
                                   17        Defendants argue that no changes to their staffing structure
                                   18   are necessary in light of the changes they already have made to
                                   19   their staffing policies and procedures.       Defs.’ Resp. at 36-37.
                                   20   Defendants note that CDCR has dedicated a full-time ombudsman at
                                   21   RJD for six months.
                                   22        The Court finds that additional supervisory staff in the
                                   23   form of additional sergeants is necessary at RJD.         The Bishop
                                   24   Report, which Defendants have endorsed, and Defendants’ own
                                   25   expert, recommended increasing supervisory staff on Facility C at
                                   26   RJD in light of the allegations of misconduct that were made with
                                   27   respect to that facility.     See Bishop Report at 12-13, Docket No.
                                   28   2921-6; McGinnis Decl., Ex. B at 34, Docket No. 3024-6.            Those
                                                                            51
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 52 of 72




                                    1   recommendations can be extrapolated to the rest of RJD in light

                                    2   of the evidence discussed above, which shows that violations of

                                    3   the ARP and class members’ ADA rights are taking place throughout

                                    4   RJD under circumstances similar to those that formed the basis of

                                    5   the recommendations in the Bishop Report.       As discussed above, at

                                    6   present, the managerial presence at RJD in the form of sergeants,

                                    7   whether at Facility C or otherwise, is not any higher than it was

                                    8   in December 2018.     CDCR’s Rule 30(b)(6) Designee (Kimberly

                                    9   Seibel) Dep. Tr. at 168-69, Docket No. 2921-8.        The Court cannot
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   conclude that the presence of a full-time ombudsman at RJD is an

                                   11   adequate replacement for the additional managerial presence that

                                   12   the Bishop Report recommended, as Defendants have not shown that

                                   13   the full-time ombudsman performs functions that are equivalent to

                                   14   those that supervisory staff, such as sergeants, perform at RJD.

                                   15   Accordingly, the Court finds that requiring CDCR to increase

                                   16   managerial presence at RJD in the form of additional sergeants is

                                   17   necessary.

                                   18        The Court declines at this time to require CDCR to create

                                   19   non-uniformed supervisory positions at RJD.        The parties’ experts

                                   20   disagree about the effectiveness of such non-uniformed positions,

                                   21   McGinnis Decl., Ex. B at 32; Vail Decl. ¶ 79, and the Court finds

                                   22   that there is insufficient evidence in the record outside of the

                                   23   experts’ conflicting declarations to make a determination as to

                                   24   whether non-unformed supervisory positions are needed.

                                   25                7.   Training

                                   26        Plaintiffs request that CDCR develop and implement human

                                   27   rights, de-escalation, and cultural training for all custody,

                                   28   mental health, and medical staff at RJD to include discussion of
                                                                            52
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 53 of 72




                                    1   reporting requirements, whistleblowing, non-retaliation, and

                                    2   treatment of incarcerated people as patients.

                                    3        Defendants object to requiring them to provide RJD staff

                                    4   with additional training beyond what they already provide.

                                    5        In light of the evidence discussed above showing that the

                                    6   measures that CDCR has implemented to date, including providing

                                    7   staff with additional training, have proven to be ineffective at

                                    8   stopping violations of the ARP and class members’ ADA rights, the

                                    9   Court finds that it is necessary to require Defendants to develop
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   additional training programs for RJD staff and supervisors that

                                   11   are tailored to achieving staff compliance with the ARP and ADA.

                                   12             8.   Data collection and early-warning system

                                   13        Plaintiffs request that CDCR develop an electronic system

                                   14   for tracking all incidents at RJD by date, time, location, staff

                                   15   involved, incarcerated people involved, that includes information

                                   16   about whether inmates are class members, any injuries they

                                   17   suffered, and related medical records.

                                   18        Defendants oppose this request, on the grounds that the

                                   19   newly created Enterprise Risk Management Branch, within the

                                   20   Office of Audits and Court Compliance, is responsible for a data-

                                   21   collection and early-warning system that appropriately addresses

                                   22   Plaintiffs’ concerns.    Diaz Decl. ¶ 32.     This system collects,

                                   23   compiles, and analyzes information, evidence, and data from

                                   24   multiple CDCR offices, databases, and other tracking tools.        Id.

                                   25        In their reply, Plaintiffs argue that this new system is not

                                   26   operational and is insufficient to achieve the level of tracking

                                   27   that they request, but do not explain why.       In the absence of

                                   28   sufficient evidence in the record to make a determination as to
                                                                            53
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 54 of 72




                                    1   whether additional tracking by CDCR is necessary with respect to

                                    2   incidents involving class members at RJD, the Court declines to

                                    3   require additional tracking at this time.

                                    4             9.   Pepper spray

                                    5        Plaintiffs request a policy requiring that all pepper spray

                                    6   canisters at RJD be weighed before and after use.

                                    7        Defendants and their expert oppose this request on the

                                    8   grounds that it would be unnecessarily burdensome and could

                                    9   potentially delay the movement of officers to their posts.
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10        In light of the evidence discussed above, which shows that

                                   11   pepper spray was used on multiple occasions against class members

                                   12   where there was no evidence that the class members posed an

                                   13   imminent threat to RJD staff or other inmates, or that the use of

                                   14   pepper spray served a legitimate penological interest, the Court

                                   15   finds that it is necessary to require CDCR to craft a plan to

                                   16   modify its policies to more effectively monitor and control the

                                   17   use of pepper spray by RJD staff with respect to class members.

                                   18             10. Anti-retaliation

                                   19        Plaintiffs request that CDCR be required to put an end to

                                   20   retaliation against class members and staff at RJD who report

                                   21   staff misconduct and to ensure complainants’ safety.

                                   22        Defendants did not object to this request in their briefs.

                                   23        The Court finds that requiring CDCR to take steps to stop

                                   24   retaliation against class members at RJD in violation of the ADA

                                   25   is necessary.

                                   26                                LEGAL STANDARD

                                   27        “It is well established that the district court has the

                                   28   inherent authority to enforce compliance with a consent decree
                                                                            54
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 55 of 72




                                    1   that it has entered in an order, to hold parties in contempt for

                                    2   violating the terms therein, and to modify a decree.”         Nehmer v.

                                    3   U.S. Dep’t of Veterans Affairs, 494 F.3d 846, 860 (9th Cir.

                                    4   2007); Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 441 (2004)

                                    5   (“Federal courts are not reduced to approving consent decrees and

                                    6   hoping for compliance.    Once entered, a consent decree may be

                                    7   enforced.”).   Further, a district court has “wide discretion” to

                                    8   modify its own injunctions “if the circumstances, whether of law

                                    9   or fact, obtaining at the time of its issuance have changed, or
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   new ones have since arisen.”     Sys. Fed’n No. 91, Ry. Emp. Dep’t,

                                   11   AFL-CIO v. Wright, 364 U.S. 642, 647 (1961); see also Swift &

                                   12   Co., 286 U.S. 206, 114 (1932) (“A continuing decree of injunction

                                   13   directed to events to come is subject always to adaptation as

                                   14   events may shape the need”).

                                   15        The interpretation of a consent decree is for the court, and

                                   16   not the parties subject to the decree.       Nehmer, 494 F.3d at 860

                                   17   (“Although a party may ask the district court to issue an order

                                   18   clarifying, enforcing, or modifying a decree and suggest a

                                   19   favored interpretation, a party—whether a private or public

                                   20   entity—cannot dictate the meaning of the decree to the court or

                                   21   relieve itself of its obligations under the decree without the

                                   22   district court’s approval.”)     The court’s discretion in

                                   23   interpreting a consent decree is particularly wide where the

                                   24   court has been overseeing a remedial decree for many years.        Id.;

                                   25   Armstrong v. Schwarzenegger, 622 F.3d at 1073 (holding that a

                                   26   court that has been “overseeing complex institutional reform

                                   27   litigation for a long period of time” is entitled to “heightened

                                   28   deference”).
                                                                            55
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 56 of 72



                                                                  CONCLUSIONS OF LAW
                                    1
                                        I.   Plaintiffs have shown that Defendants violated the ARP and
                                    2         the Court’s prior orders and injunctions15
                                    3
                                              A.   Denial of reasonable accommodations for class members’
                                    4               disabilities
                                              Section I of the ARP requires Defendants to comply with the
                                    5
                                        ADA’s anti-discrimination and access provisions, 42 U.S.C. §
                                    6
                                        1213216.    It provides, “No qualified inmate or parolee with a
                                    7
                                        disability as defined in Title 42 of the United States Code,
                                    8
                                        Section 12102 shall, because of that disability, be excluded from
                                    9
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                        participation in or denied the benefits of services, programs, or
                                   10
                                        activities of the Department or be subjected to discrimination.”
                                   11
                                        ARP at 1, Docket No. 681.     As discussed above, the Court retained
                                   12
                                        jurisdiction to enforce Defendants’ compliance with the ARP.
                                   13
                                        Remedial Order and Injunction at 5, Docket No. 158.
                                   14

                                   15
                                              15
                                               Defendants argue that the allegations of staff misconduct
                                   16   addressed herein fall outside of the scope of this litigation
                                        because the operative complaint “does not allege that officers or
                                   17   other prison staff are using excessive force or retaliating
                                        against disabled inmates.” Defs.’ Resp. at 24-25. The Court is
                                   18   not persuaded. Every iteration of the complaint has made the
                                        same key allegation, namely that “[s]tate officials have
                                   19   discriminated against plaintiffs and the class they represent by
                                        reason of their disability.” See, e.g., Compl. ¶ 1, Docket No.
                                   20   1. The incidents now at issue are alleged to be instances of
                                        discrimination against class members by reason of their
                                   21   disability; accordingly, such allegations are well within the
                                        scope of this action. Further, the ARP expressly requires
                                   22   Defendants to abstain from denying class members reasonable
                                        accommodations or discriminating against them by reason of their
                                   23   disability. The Court retained jurisdiction to enforce
                                        Defendants’ compliance with the ARP and any orders issued in
                                   24   connection with the same. The allegations of discrimination and
                                        denials of reasonable accommodations now before the Court fall
                                   25   within the scope of that jurisdiction.
                                              16
                                               The language in Section 1 of ARP mirrors the language of
                                   26
                                        Title II of the ADA, 42 U.S.C. § 12132, which provides, “No
                                   27   qualified individual with a disability shall, by reason of such
                                        disability, be excluded from participation in or be denied the
                                   28   benefits of the services, programs, or activities of a public
                                        entity, or be subjected to discrimination by any such entity.”
                                                                       56
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 57 of 72




                                    1        To prove that a public program or service violated § 12132,

                                    2   a plaintiff must show: (1) that he is a “qualified individual

                                    3   with a disability”; (2) that he was either excluded from

                                    4   participation in or denied the benefits of a public entity’s

                                    5   services, programs, or activities, or was otherwise discriminated

                                    6   against by the public entity; and (3) that such exclusion, denial

                                    7   of benefits, or discrimination was by reason of his disability.

                                    8   Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001), as

                                    9   amended on denial of reh’g (Oct. 11, 2001).
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10        The Ninth Circuit has held that the second element of this

                                   11   test can be satisfied where a law enforcement officer could have

                                   12   used less force or no force during the performance of his law-

                                   13   enforcement duties with respect to a disabled person.         See

                                   14   Sheehan v. City & Cty. of San Francisco, 743 F.3d 1211, 1232-33

                                   15   (9th Cir. 2014), rev’d on other grounds sub nom., City & Cty. of

                                   16   San Francisco, Calif. v. Sheehan, 575 U.S. 600 (2015) (holding

                                   17   that a failure to reasonably accommodate a person’s disability in

                                   18   the course of an investigation or arrest by using unnecessary

                                   19   force, causing the person to suffer “greater injury or indignity

                                   20   in that process than other arrestees,” gives rise to a claim

                                   21   under § 12132, and that a reasonable jury could conclude that a

                                   22   police officer’s failure to use less force or no force during an

                                   23   arrest of a person with mental illness could constitute a failure

                                   24   to provide a reasonable accommodation in violation of § 12132);

                                   25   Vos v. City of Newport Beach, 892 F.3d 1024, 1037 (9th Cir.

                                   26   2018), cert. denied sub nom. City of Newport Beach, Cal. v. Vos,

                                   27   139 S. Ct. 2613 (2019) (same).      When applied in the prison

                                   28   context, it follows that the second element of a § 12132 claim
                                                                            57
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 58 of 72




                                    1   can be satisfied where a correctional officer could have used

                                    2   less force or no force during the performance of his penological

                                    3   duties with respect to a disabled person.17

                                    4        Defendants did not address, much less distinguish, these

                                    5   authorities in their briefs, nor did they dispute that the second

                                    6   element of a § 12132 claim can be satisfied in the manner just

                                    7   described.

                                    8        Here, it is undisputed that class members are “qualified

                                    9   individuals with a disability” within the meaning of the ADA, and
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   that the first element is met.      At issue is whether Plaintiffs

                                   11   have shown, as required by the second and third elements of a

                                   12   claim under § 12132, that RJD staff denied class members the

                                   13   benefits of RJD’s services, programs, or activities, or otherwise

                                   14   discriminated against them, by reason of their disabilities.

                                   15        As discussed in more detail in the Findings of Fact, the

                                   16   Court has found that RJD staff failed on numerous occasions to

                                   17   reasonably accommodate the disabilities of class members.          RJD

                                   18   staff refused class members’ requests for alternative methods for

                                   19   communication (in the case of deaf inmates); for the use

                                   20

                                   21        17The OIG’s interpretation of CDCR’s use-of-force policy is
                                   22   consistent with the notion that correctional officers have an
                                        obligation under the ADA to reasonably accommodate an inmate’s
                                   23   disabilities when considering the use of force in the performance
                                        of their penological duties. See OIG Report, Monitoring the Use-
                                   24   of-Force Review Process of the California Department of
                                        Corrections and Rehabilitation (July 13, 2020) at 5, Grunfeld
                                   25   Decl., Ex. VV (“According to departmental policy, when
                                        determining the best course of action to resolve a particular
                                   26   situation, staff must evaluate the totality of the circumstances,
                                        including an inmate’s demeanor, mental health status and medical
                                   27   concerns (if known), and the inmate’s ability to understand and
                                        comply with orders. Policy further states that staff should
                                   28   attempt to verbally persuade, whenever possible, to mitigate the
                                        need for force.”).
                                                                        58
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 59 of 72




                                    1   alternative handcuffing methods (in the case of mobility-impaired

                                    2   inmates); for assistance with operating wheelchairs (in the case

                                    3   of wheelchair-bound inmates); for showers and cleaning supplies

                                    4   (for inmates with incontinence problems); for additional time to

                                    5   safely enter and exit cells (for mobility-impaired inmates); and

                                    6   for adequate transportation methods (for mobility-impaired

                                    7   inmates).    Defendants do not dispute that these class members

                                    8   required, and that RJD staff failed to provide them with,

                                    9   reasonable accommodations, nor do they dispute that these
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   failures constitute denials of the benefits of CDCR’s services,

                                   11   programs, or activities or discrimination within the meaning of §

                                   12   12132.   Accordingly, the second element is met as to these

                                   13   incidents.

                                   14        The Court also has found that RJD staff failed to provide

                                   15   reasonable accommodations for class members’ disabilities when

                                   16   RJD staff failed to use less force or no force when performing

                                   17   their penological duties, such as by throwing class members out

                                   18   of wheelchairs, punching them, kicking them, or using pepper

                                   19   spray where the undisputed evidence shows that the class members

                                   20   posed no threat to RJD staff that would warrant the use of such

                                   21   force.   The second element also is met as to these incidents.

                                   22        As to the third element, whether these failures to provide

                                   23   reasonable accommodations were due to the class members’

                                   24   disabilities, the Court found that this element is met based on

                                   25   the totality of the evidence.     Inmates state in their

                                   26   declarations that they believe, based on their own experiences

                                   27   and observations, that RJD staff targets people with disabilities

                                   28   and other vulnerable inmates for mistreatment.        These beliefs are
                                                                            59
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 60 of 72




                                    1   consistent with the allegations credited in the Bishop Report and

                                    2   the memoranda by the two sergeant investigators, and the opinions

                                    3   of Plaintiffs’ experts, which Defendants have not disputed.

                                    4   Defendants have not proffered any evidence from which the Court

                                    5   could infer an alternative cause for the incidents in question,

                                    6   such as a legitimate penological interest or the lack of a

                                    7   reasonable accommodation that RJD staff could have provided to

                                    8   the class members.

                                    9          Accordingly, the Court finds that Defendants have violated
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   Section I of the ARP and the Court’s prior orders by violating

                                   11   § 12132.

                                   12          B.   Interference with class members’ ADA rights

                                   13          Plaintiffs contend that staff at RJD have interfered with

                                   14   class members’ exercise of their rights under the ADA in

                                   15   violation of the ADA’s anti-interference provision, 42 U.S.C.

                                   16   § 12203(b), which provides:

                                   17                It shall be unlawful to coerce, intimidate,
                                                     threaten, or interfere with any individual
                                   18                in the exercise or enjoyment of, or on
                                                     account of his or her having exercised or
                                   19                enjoyed, or on account of his or her having
                                                     aided or encouraged any other individual in
                                   20                the exercise or enjoyment of, any right
                                                     granted or protected by this chapter.
                                   21

                                   22          Section 12203(b) was not expressly incorporated into the

                                   23   ARP.    Nevertheless, the Court concludes that Defendants are

                                   24   required to comply with § 12203(b), which is a part of the ADA.

                                   25   The stipulated order that the Court entered at the outset of the

                                   26   remedial phase of this litigation makes clear that “the intent”

                                   27   of the parties was “to require defendants to operate programs,

                                   28   activities, services and facilities of the California Department
                                                                            60
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 61 of 72




                                    1   of Corrections in accordance with the Americans with Disabilities

                                    2   Act and § 504 of the Rehabilitation Act of 1973[.]”         Stipulation

                                    3   and Order ¶ 12, Docket No. 148.      The purpose of the ARP was to

                                    4   set forth specific actions that Defendants would take to bring

                                    5   their programs, activities, services, and facilities into

                                    6   compliance with the ADA and the RA.      One of such action was to

                                    7   set up a system to facilitate class members’ requests for

                                    8   reasonable accommodations and ADA-related grievances.         When RJD

                                    9   staff frustrate the effectiveness of that system by threatening,
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   coercing, or intimidating class members into foregoing their

                                   11   rights to request reasonable accommodations or file ADA-related

                                   12   grievances, that constitutes a violation of the ARP and the

                                   13   Court’s prior orders and injunctions regarding the same.

                                   14        The Ninth Circuit has not specifically described the

                                   15   elements required to establish a violation of § 12203(b), nor has

                                   16   it defined what “intimidation” or “coercion” mean in the context

                                   17   of § 12203(b).   The Court finds Brown v. City of Tucson to be

                                   18   instructive.    336 F.3d 1181, 1191-93 (9th Cir. 2003).       There, the

                                   19   Ninth Circuit held that the plaintiff had stated a claim for a

                                   20   violation of § 12203(b) by alleging facts showing that (1) her

                                   21   employer threatened her with an adverse action; (2) the threat

                                   22   had a nexus to her exercise or enjoyment of an ADA right; and (3)

                                   23   she suffered “distinct and palpable” injury as a result of the

                                   24   threat.   Id.   The Ninth Circuit held that the requisite injury

                                   25   “could consist of either the giving up of her ADA rights, or some

                                   26   other injury which resulted from her refusal to give up her

                                   27   rights, or from the threat itself.”      Id.

                                   28
                                                                            61
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 62 of 72




                                    1           As discussed in more detail in the Findings of Fact, the

                                    2   Court has found that staff members at RJD have interfered with

                                    3   certain class members’ enjoyment of their rights under the ADA

                                    4   and ARP in violation of § 12203(b) by intimidating, threatening,

                                    5   or coercing them into abstaining from making requests for

                                    6   reasonable accommodations or filing ADA grievances.         As a result

                                    7   of the intimidation, threats, and coercion, these class members

                                    8   suffered injury in the form of giving up their rights to make

                                    9   requests for reasonable accommodations or to file ADA grievances,
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   or in the form of severe emotional distress.        See Brown, 336 F.3d

                                   11   at 1193 (holding that the plaintiff alleged an injury within the

                                   12   meaning of § 12203(b) by alleging that she “suffered short-term

                                   13   memory problems and felt extremely stressed, harassed, and

                                   14   pressured” by her employer’s threats).

                                   15           These violations of § 12203(b) constitute violations of the

                                   16   ARP and the Court’s prior orders and injunctions regarding the

                                   17   same.

                                   18   II.    Plaintiffs have shown that Defendants failed to comply with
                                                their Court-ordered tracking and accountability obligations
                                   19

                                   20           As discussed above, the Court has found that its Order

                                   21   Modifying the 2007 Injunction requires Defendants to log

                                   22   allegations only to the extent that they involve the denial of or

                                   23   failure to receive “access to services, programs, activities,

                                   24   accommodations or assistive devices required by any of the

                                   25   following: the Armstrong Remedial Plan, the Americans with

                                   26   Disabilities Act or this Court’s prior orders.”        Order Modifying

                                   27   2007 Injunction at 1, Docket No. 2479 (emphasis added).

                                   28
                                                                            62
                                         Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 63 of 72




                                    1        It is undisputed that Defendants failed to log alleged

                                    2   failures to provide reasonable accommodations to class members,

                                    3   such as by denying class members alternative handcuffing methods,

                                    4   wheelchairs, and additional time to enter or leave a cell.            See

                                    5   Freedman Decl. ¶ 280.     It is also undisputed that Defendants

                                    6   failed to log alleged failures by RJD staff to provide reasonable

                                    7   accommodations to class members where the reasonable

                                    8   accommodation would have been the use of less force or no force

                                    9   during the performance of penological duties.         The Court has
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   found that Defendants violated the Court’s prior orders and

                                   11   injunctions by failing to log these allegations.

                                   12        The Court will modify its prior orders and injunctions to

                                   13   require Defendants to track allegations of retaliation and

                                   14   interference in violation of the ADA’s anti-retaliation and anti-

                                   15   interference provisions, 42 U.S.C. §§ 12203(a) and (b).             The

                                   16   Court has found that including such allegations in the

                                   17   accountability log is consistent with the parties’ intent to

                                   18   require Defendants, during the remedial phase of this litigation,

                                   19   to operate their facilities and programs in accordance with the

                                   20   ADA and RA.    See Stipulation and Order ¶ 12, Docket No. 148.

                                   21   III. The implementation of additional remedial measures is
                                              necessary to ensure compliance with the ARP and ADA
                                   22

                                   23        The Court retained jurisdiction to enforce the terms of the

                                   24   Remedial Order and Injunction, as well as to issue “any order

                                   25   permitted by law, including contempt, necessary to ensure that

                                   26   defendants comply with the guidelines, policies, procedures,

                                   27   plans and evaluations” required by the Remedial Order and

                                   28   Injunction.    Remedial Order and Injunction at 5, Docket No. 158.
                                                                             63
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 64 of 72




                                    1   The Court has found that the additional remedial measures

                                    2   discussed above are necessary to ensure that Defendants comply

                                    3   with their obligation under the ARP and ADA to provide reasonable

                                    4   accommodations for class members’ disabilities and to otherwise

                                    5   refrain from discriminating against class members by reason of

                                    6   their disabilities.    They also are necessary to effectuate the

                                    7   parties’ and the Court’s intent “to require defendants to operate

                                    8   programs, activities, services and facilities of the California

                                    9   Department of Corrections in accordance with the Americans with
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   Disabilities Act and § 504 of the Rehabilitation Act of 1973[.]”

                                   11   Stipulation and Order ¶ 12, Docket No. 148.        Accordingly, the

                                   12   Court will modify its prior orders and injunctions to require

                                   13   Defendants to develop a plan to implement the additional remedial

                                   14   measures that the Court has found to be necessary to bring

                                   15   Defendants into compliance with the ARP and ADA.18

                                   16

                                   17
                                             18Defendants contend that the modification of an injunction
                                   18   requires new findings of (1) irreparable injury; (2)
                                        unavailability of adequate remedies at law; (3) balance of
                                   19   hardships; and (4) consideration of the public interest. To
                                        support that proposition, Defendants rely on Arizona Dream Act
                                   20   Coal. v. Brewer, 855 F.3d 957, 963 (9th Cir. 2017). Brewer is
                                        distinguishable, because the permanent injunction there was
                                   21   issued after the district court granted summary judgment in favor
                                        of the plaintiffs. There was no modification of a prior
                                   22   injunction in Brewer. Here, by contrast, the Court entered the
                                        Remedial Order and Injunction pursuant to the parties’ agreement
                                   23   after they settled this action. Stipulation and Order Re:
                                        Liability and Remedy ¶ 6, Docket No. 148. During the remedial
                                   24   phase of this litigation, the Court has modified its injunctions
                                        several times in response to enforcement motions such as the
                                   25   present one pursuant to the jurisdiction it retained to enter
                                        “any order permitted by law, including contempt, necessary to
                                   26   ensure that defendants comply” with the ARP. Remedial Order and
                                        Injunction at 5, Docket No. 158. Defendants cite no authority
                                   27   showing that the Court must make any specific findings when
                                        enforcing the ARP under the terms of the parties’ settlement
                                   28
                                                                            64
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 65 of 72



                                        IV. The additional remedial measures ordered herein are
                                    1        consistent with the PLRA
                                    2        The Prison Litigation Reform Act (PLRA) provides that courts

                                    3   “shall not grant or approve any prospective relief [with respect

                                    4   to prison conditions] unless the court finds that such relief is

                                    5   narrowly drawn, extends no further than necessary to correct the

                                    6   violation of the Federal right, and is the least intrusive means

                                    7   necessary to correct the violation of the Federal right.”          18

                                    8   U.S.C. § 3626(a)(1)(A).    The Court is required to give

                                    9   substantial weight to “any adverse impact on public safety or the
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   operation of a criminal justice system caused by” the prospective

                                   11   relief.   Id.   Whether prospective relief is appropriate in light

                                   12   of the PLRA19 depends on whether the Court finds, in light of the

                                   13

                                   14
                                        agreement. In an abundance of caution, however, the Court finds
                                   15   and concludes that the record amply supports the modification of
                                        the Court’s prior injunctions to require Defendants to implement
                                   16   the remedial measures ordered here based on the four factors
                                        described in Brewer. Class members would suffer irreparable harm
                                   17   in the absence of the additional remedial measures, because RJD
                                        staff are likely to continue to violate the ARP and class
                                   18   members’ ADA rights in the absence of such measures. The balance
                                        of hardships tips strongly in the class members’ favor, because
                                   19   their physical and mental health, as well as their ability to
                                        request and obtain reasonable accommodations for their
                                   20   disabilities and exercise their ADA rights, would be at risk
                                        absent the additional remedial measures. The burden on
                                   21   Defendants of implementing such measures is severely outweighed
                                        by the hardship that the class members would suffer in the
                                   22   absence of the measures. Class members do not have an adequate
                                        remedy of law because damages for past violations of their ADA
                                   23   rights would do nothing to prevent further violations, which are
                                        likely. Finally, the public has a strong interest in the
                                   24   enforcement of the ADA.
                                             19The PLRA, 18 U.S.C. § 3626(a)(1)(B), also requires that
                                   25
                                        the Court make certain findings to the extent that any
                                   26   prospective relief requires a government official to exceed his
                                        or her authority under state or local law. Defendants have not
                                   27   identified any state or local law that they must violate to
                                        implement the additional remedial measures ordered herein.
                                   28   Accordingly, the Court need not make any findings under 18 U.S.C.
                                        § 3626(a)(1)(B).
                                                                        65
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 66 of 72




                                    1   “order as a whole,” “that the set of reforms being ordered—the

                                    2   ‘relief’—corrects the violations of prisoners’ rights with the

                                    3   minimal impact possible on defendants’ discretion over their

                                    4   policies and procedures.”     Armstrong v. Schwarzenegger, 622 F.3d

                                    5   at 1071.

                                    6        A.     Narrowly tailored

                                    7        The Court concludes that the additional remedial measures

                                    8   discussed above meet the requirements of the PLRA.         They are

                                    9   narrowly tailored because they require action only with respect
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   to RJD, which is where violations of the ARP and class members’

                                   11   ADA rights have been established, and because they are the least

                                   12   that can be done to protect class members at RJD from further

                                   13   violations of their rights under the ARP and ADA.         Id. at 1072

                                   14   (holding that the scope of permissible injunctive relief “is

                                   15   dictated by the extent of the violation established”) (citation

                                   16   and internal quotation marks omitted).       As discussed above, the

                                   17   substantial evidence that Plaintiffs have presented, and that

                                   18   Defendants have not successfully refuted, shows that the

                                   19   violations of class members’ rights are not limited to isolated

                                   20   incidents.    The dozens of ARP and ADA violations described in the

                                   21   inmates’ declarations were widespread in every sense of the word;

                                   22   they affected class members who suffer from a wide range of

                                   23   disabilities; they were caused by many identified RJD staff

                                   24   members; and they took place at a variety of locations at RJD.

                                   25        As discussed, the incidents appear to be the result of a

                                   26   persistent failure to adequately supervise and hold RJD staff

                                   27   accountable for violations of class members’ ARP and ADA rights.

                                   28   It remains possible, under the current policies and procedures,
                                                                            66
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 67 of 72




                                    1   for RJD staff members to continue to violate class members’ ARP

                                    2   and ADA rights while potentially avoiding accountability for

                                    3   their actions.    The additional remedial measures in question are

                                    4   specifically designed to remedy this, and they are therefore

                                    5   necessary to prevent further violations of the ARP and class

                                    6   members’ ADA rights.     See, e.g., Armstrong v. Brown, 768 F.3d at

                                    7   984 (affirming order requiring CDCR Defendants to implement

                                    8   remedial measures intended to enhance CDCR’s accountability);

                                    9   Armstrong v. Schwarzenegger, 622 F.3d at 1073-74 (noting the
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   importance of accountability measures in ensuring ADA

                                   11   compliance); Morales Feliciano v. Rullan, 378 F.3d 42, 55–56 (1st

                                   12   Cir. 2004) (noting the importance of accountability in ensuring

                                   13   the long-term success of the health care system in Puerto Rico’s

                                   14   prisons).

                                   15       B.     Least Intrusive

                                   16       The additional remedial measures ordered herein are not

                                   17   impermissibly intrusive because they do not micromanage RJD’s

                                   18   operations.    Defendants have the discretion to craft policies and

                                   19   procedures to implement the additional remedial measures.

                                   20   Armstrong v. Schwarzenegger, 622 F.3d at 1071 (“Intrusiveness is

                                   21   a particularly difficult issue for defendants to argue, as by

                                   22   ordering them to draft and promulgate a plan, the district court

                                   23   left to defendants’ discretion as many of the particulars

                                   24   regarding how to deliver the relief as it deemed possible.

                                   25   Allowing defendants to develop policies and procedures to meet

                                   26   the ADA’s requirements is precisely the type of process that the

                                   27   Supreme Court has indicated is appropriate for devising a

                                   28   suitable remedial plan in a prison litigation case.”).             That the
                                                                            67
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 68 of 72




                                    1   Court describes the additional remedial measures with some

                                    2   specificity does not change this conclusion.        See Armstrong v.

                                    3   Brown, 768 F.3d at 986 (holding that “[a] court may, as the

                                    4   district court did here, provide specific instructions to the

                                    5   State without running afoul of the PLRA”).

                                    6       Critically, Defendants have not advanced any viable

                                    7   alternative means to protect class members at RJD that are

                                    8   narrower or less intrusive.      As discussed, Defendants suggest

                                    9   that the appropriate course is to wait and see whether the steps
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   that they have taken in the last few years eventually will end

                                   11   the ongoing violations of the ARP and class members’ ADA rights.

                                   12   The Court finds that such a proposal is not a viable alternative

                                   13   to the additional remedial measures ordered herein, because the

                                   14   record shows that the rights of class members are likely to

                                   15   continue to be violated under the current policies and

                                   16   procedures.

                                   17       The goal and intent of the parties and Court’s Remedial

                                   18   Order and Injunction at the outset of the remedial phase of this

                                   19   litigation was to bring all of CDCR’s prisons into compliance

                                   20   with the ADA and the RA.     Almost twenty-four years after the

                                   21   issuance of that order and injunction, Defendants are not yet in

                                   22   compliance.   This is so even though the parties and the Court

                                   23   have attempted various iterations of remedial measures that are

                                   24   narrower and less intrusive than the ones now ordered.             The Court

                                   25   has found, as discussed in more detail above, that the policies

                                   26   and systems currently in place at RJD, which are the product of

                                   27   the parties’ and the Court’s prior efforts to bring Defendants

                                   28   into full compliance, are insufficient to end the ongoing
                                                                            68
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 69 of 72




                                    1   violations of class members’ rights.       Accordingly, the Court’s

                                    2   implementation of additional and broader remedial measures is

                                    3   warranted.   Armstrong v. Brown, 768 F.3d at 986 (noting that,

                                    4   where the “the district court has attempted narrower, less

                                    5   intrusive alternatives—and those alternatives have failed,” the

                                    6   court has discretion to order relief that might have raised

                                    7   concerns about breadth and intrusiveness under the PLRA in the

                                    8   first instance) (citation and internal quotation marks omitted).

                                    9       The Court has carefully considered and weighed the arguments
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   and evidence presented by Defendants, and it has found that

                                   11   Defendants have not shown that the additional remedial measures

                                   12   would have any adverse impact on public safety or the operation

                                   13   of a criminal justice system.      Id.   Defendants object to the

                                   14   additional remedial measures on the ground that they are

                                   15   unnecessary.   The Court disagrees with Defendants on this point

                                   16   based on the evidence discussed at length above.         Defendants also

                                   17   object to the additional measures on the ground that they would

                                   18   be burdensome to implement in the time frame that Plaintiffs have

                                   19   proposed.    Even if it were the case that implementing the

                                   20   additional remedial measures in the time frame that Plaintiffs

                                   21   have proposed would be burdensome for Defendants, “[a]

                                   22   demonstration that an order is burdensome does nothing to prove

                                   23   that it was overly intrusive” or otherwise inconsistent with the

                                   24   requirements of the PLRA.     Armstrong v. Schwarzenegger, 622 F.3d

                                   25   at 1071.    Where, as here, the Court has found that the additional

                                   26   remedial measures are necessary to ensure Defendants’ compliance

                                   27   with the ARP and ADA, and that no viable less restrictive

                                   28   alternative exists, the question of whether the additional
                                                                            69
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 70 of 72




                                    1   remedial measures require some expenditure of resources by

                                    2   Defendants is not determinative.         See id. (“With Congress having

                                    3   made the decision to recognize the rights of disabled persons,

                                    4   the question is not whether the relief the court ordered to

                                    5   vindicate those rights is expensive, or difficult to achieve, but

                                    6   whether the same vindication of federal rights could have been

                                    7   achieved with less involvement by the court in directing the

                                    8   details of defendants’ operations.”).

                                    9       Defendants argue that the additional remedial measures do
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   not comply with the PLRA because they are overly intrusive in

                                   11   light of their specificity.      Defendants rely on Lewis v. Casey,

                                   12   518 U.S. 343, 347-61 (1996) to support that argument.

                                   13       Lewis is distinguishable.       There, the Supreme Court reversed

                                   14   an injunction that the district court issued after it found, at

                                   15   summary judgment, that the State of Arizona Department of

                                   16   Corrections (ADOC) had failed to provide prisoners with access to

                                   17   the courts and legal services.      The injunction required ADOC to

                                   18   make changes to its library and legal assistance policies for

                                   19   inmates, which were “specified in minute detail.”         Id.      The

                                   20   Supreme Court held that the injunction could not stand, in

                                   21   relevant part, because the district court had “failed to accord

                                   22   adequate deference to the judgment of the prison authorities,”

                                   23   and because the court had allowed a special master to craft the

                                   24   injunction.   Id. at 361-62.     The Supreme Court reasoned that the

                                   25   “proper procedure” would have been for the district court to

                                   26   charge ADOC “with the task of devising a Constitutionally sound

                                   27   program to assure inmate access to the courts.”         Id. at 362

                                   28   (citation and internal quotation marks omitted).
                                                                            70
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 71 of 72




                                    1        Here, in contrast to Lewis, the Court will charge Defendants

                                    2   with the task of crafting a remedial plan.        Requiring Defendants

                                    3   to comply with certain conditions when crafting the plan does not

                                    4   violate the PLRA, for the reasons discussed above.

                                    5        In light of the foregoing, the Court finds that the

                                    6   additional remedial measures ordered here are necessary and

                                    7   consistent with the PLRA.

                                    8   //

                                    9
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10

                                   11

                                   12

                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                            71
                                        Case 4:94-cv-02307-CW Document 3059 Filed 09/08/20 Page 72 of 72




                                    1                                  CONCLUSION

                                    2        The Court GRANTS IN PART Plaintiffs’ motion to modify its

                                    3   prior orders and injunctions to require Defendants to design, and

                                    4   then implement, a plan that requires additional remedial measures

                                    5   at RJD.   The Court will issue a separate order describing the

                                    6   additional remedial measures that Defendants’ plan must include.

                                    7   The Court also will modify its prior orders and injunctions to

                                    8   require Defendants to log alleged violations of the ADA’s anti-

                                    9   interference and anti-retaliation provisions.        The Court defers
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10   ruling on Plaintiffs’ request to order the implementation of

                                   11   additional remedial measures at other CDCR prisons pending the

                                   12   resolution of the pending state-wide enforcement motion.           The

                                   13   Court also defers ruling on Plaintiffs’ request to set aside

                                   14   Inmate 2’s RVRs from the incident on June 17, 2020.         Defendants

                                   15   shall provide the Court immediately with the written report of

                                   16   the RVR hearing and any materials relied upon that have not been

                                   17   provided.   Defendants shall also diligently pursue a

                                   18   determination of whether a video of the June 17, 2020, incident

                                   19   exists, and if it does, shall provide a copy immediately.

                                   20   Defendants shall report on their progress in this regard within

                                   21   fourteen days of the date of this order.

                                   22        IT IS SO ORDERED.

                                   23   Dated: September 8, 2020
                                                                                 CLAUDIA WILKEN
                                   24                                            United States District Judge
                                   25

                                   26

                                   27

                                   28
                                                                            72
